Exhibit 10.1

 

 

galleria north tower i

 

 

 

 

 

 

 

 



 

 

 

 

 

 

OFFICE LEASE AGREEMENT

Between

FSP GALLERIA NORTH LIMITED PARTNERSHIP,

a Texas limited partnership

as

Landlord

and

 

DEALERTRACK, INC.,

a Delaware corporation

as

Tenant

Premises:

Galleria North Tower I

Suites 220, 300, and 400

13737 Noel Road

Dallas, Texas 75240

 

 

 

BASIC LEASE INFORMATION

Effective Date: February 16, 2012     Tenant: DealerTrack, Inc.,   a Delaware
corporation     Tenant's Address: 1111 Marcus Ave. – Suite M04   Lake Success,
NY  11042   Ana Herrera     Contact:   Telephone:  516-734-3604     Landlord:
FSP Galleria North Limited Partnership,   a Texas limited partnership    
Landlord's Address: Franklin Street Properties   401 Edgewater Place   Suite 200
  Wakefield, Massachusetts 01880-6210     Contact: John Donahue   781-557-1300  
  Premises: Suite 220 composed of 9,829 square feet of Rentable Area and Suites
300, and 400, composed of all of the Rentable Area on the third and fourth
floors of the office building (the "Building") located at 13737 Noel Road, City
of Dallas, Dallas County, Texas ("Land"). The Premises are outlined on the plan
attached to the Lease as Exhibit B.     Term: 130 months, commencing on the
earlier of (i) August 1, 2012, as such date may be extended for Landlord Delays
(as defined on Exhibit D hereto), or (ii) Substantial Completion (as defined on
Exhibit D hereto), and ending at 5:00 p.m. on the last day of the 130th calendar
month following the Commencement Date, subject to adjustment, extension and
earlier termination as provided in the Lease.     Renewal Option(s): Two renewal
periods of 5 years each

 

Base Rental:

 

Lease Months Annual Base
Rental Rate
Per RSF Annual
Base Rental Monthly
Installment Electricity 1 thru 7 -0- -0- “free rent” period + Electricity 8 thru
35 $19.50 $1,153.464.00 $96,122.00 + Electricity 36 thru 63 $20.70 $1,224,446.40
$102,037.20 + Electricity 64 thru 91 $21.90 $1,295,428.80 $107,952.40 +
Electricity 92 thru 94 -0- -0- “free rent” period + Electricity 95 thru 118
$23.10 $1,366,411.20 $113,867.60 + Electricity 119 thru 130 $24.30 $1,437,393.60
$119,782.80 + Electricity

 

 

 

 

 

Security Deposit: None     Rent: Base Rental, Tenant’s Share of Basic Operating
Costs and Tenant’s Share of Taxes and all other sums that Tenant may owe to
Landlord under the Lease.     Improvement Allowance: $25.00 per square foot of
Rentable Area.     Permitted Use: General office purposes consistent with
comparable first class office buildings in the Market Area.     Tenant's Share
of Basic Operating Costs: 15.586%     Base Year for Taxes: 2012     Base Year
for Operating Costs: 2012     Initial Liability Insurance Amount: $5,000,000.00
    Brokers: Corporate Realty Consultants, for Tenant and Cassidy Turley
Commercial Real Estate Services, for Landlord     Right of First Refusal Covers
space on 5th floor described on Exhibit “H”     Expansion Option Covers space on
5th floor as described on Exhibit “I”     Early Termination Right One time right
at end of 91st Lease Month upon notice and payment of $861,308.00 termination
fee no later than end of 79th Lease Month

 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

 

 

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT ("Lease") is executed effective as of February 16,
2012 (the "Effective Date"), between FSP GALLERIA NORTH LIMITED PARTNERSHIP, a
Texas limited partnership ("Landlord"), and DEALERTRACK, INC., a Delaware
corporation ("Tenant").

W I T N E S S E T H:

1.     Definitions. Capitalized terms used in this Lease and not defined
elsewhere have the meanings given them below:

“After Hours HVAC Rate” means $50.00 per hour per floor, subject to change as
provided herein.

“Alterations” shall have the meaning given such term in Section 15(a) hereto.

“Base Amount for Basic Operating Costs” means the Basic Operating Costs for the
Base Year for Operating Costs.

"Base Amount for Taxes" means actual Taxes for the Base Year for Taxes.

"Base Rental" means the “Base Rental” set forth in the Basic Lease Terms.

“Base Year for Operating Costs” means calendar year 2012

“Base Year for Taxes” means calendar year 2012.

"Basic Operating Costs" shall have the meaning given to such term in
Section 6(c) hereto.

"Broker" shall mean the broker(s) identified in the Basic Lease Information.

"Building" means the office building located upon the Property. The address of
the Building is 13737 Noel Road, Dallas, Texas 75240.

"Building Standard" means the level of service or type of equipment standard in
the Building or the type, brand and/or quality of materials Landlord designates
from time to time to be the minimum type, brand or quality to be used in the
Building or the exclusive type, grade or quality of material to be used in the
Building.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State, or are in
fact closed in, the State.

“Claims” means any and all liabilities, obligations, damages, claims, suits,
losses, causes of action, lien, judgments and expenses (including court costs,
attorneys fees and costs of investigation) of any kind, nature or description.

"Commencement Date" means the earlier of (i) Substantial Completion or (ii)
August 1, 2012.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 1

 

 

"Common Areas" means all areas, spaces, facilities and equipment (whether or not
located within the Building) made available by Landlord for the common and joint
use of Landlord, Tenant and others designated by Landlord using or occupying
space in the Building, including, but not limited to, tunnels, loading docks,
walkways, sidewalks and driveways necessary for access to the Building, Parking
Areas, Building lobbies (including the lobby area on the ground floor and
lobbies on floors with one tenant), fitness center, conference center, atriums,
landscaped areas, public corridors, public rest rooms, Building stairs,
elevators open to the public, service elevators (provided that such service
elevators shall be available only for tenants of the Building and others
designated by Landlord), drinking fountains, equipment rooms, risers and any
such other areas and facilities, if any, as are designated by Landlord from time
to time as Common Areas, including, but not limited to, any such areas so
designated by Landlord on a single-tenant floor of the Building.

"Complex" means the Property, the Building and the Parking Areas.

"Default Rate" means a simple rate of interest equal to the lesser of (1) the
rate of fifteen percent (15%) per annum, or (2) the maximum rate of interest
then permissible for a commercial loan to Tenant in the State.

“Disability Laws” shall have the meaning given such term in Section 15(a)
hereto.

“Dispute” shall have the meaning given such term in Section 6(f) hereto.

“Event of Default” shall have the meaning given such term in Section 27(a)
hereto.

“Force Majeure” means acts of God; strikes; lockouts; labor troubles; inability
to procure materials; acts of war; terrorist actions; inclement weather;
governmental laws or regulations; casualty; orders or directives of any
legislative, administrative, or judicial body or any governmental department;
inability to obtain any licenses, permissions or authorities (despite
commercially reasonable pursuit of such licenses, permissions or authorities);
and other similar or dissimilar causes beyond Landlord’s reasonable control.

“Hazardous Materials” means any of the following, in any amount: (a) any
petroleum or petroleum product, asbestos in any form, urea formaldehyde and
polychlorinated biphenyls; (b) any radioactive substance; (c) any toxic,
infectious, reactive, corrosive, ignitable or flammable chemical or chemical
compound; and (d) any chemicals, materials or substances, whether solid, liquid
or gas, defined as or included in the definitions of hazardous substances,
hazardous wastes, hazardous materials, extremely hazardous wastes, restricted
hazardous wastes, toxic substances, toxic pollutants, solid waste, or words of
similar import in any federal, state or local Law now existing or existing on or
after the Effective Date as the same may be interpreted by government offices
and agencies.

“Hazardous Materials Laws” means any federal, state or local statutes, laws,
ordinances or regulations now existing or existing after the Effective Date that
control, classify, regulate, list or define Hazardous Materials.

"Landlord Related Party" means any officer, director, partner, employee, member,
agent or contractor of Landlord.

“Landlord’s Mortgagee” shall have the meaning given such term in Section 33(a)
hereto.

“Landlord’s Notice Address” shall mean the address of Landlord set forth on the
signature page of this Lease.

“Landlord’s Relocation Notice” shall have the meaning given such term in Section
30 hereto.

“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental entity in effect on or after the Effective Date and applicable to
the Complex or the use or occupancy of the Complex, including, without
limitation, Hazardous Materials Laws, Rules and Regulations and Permitted
Encumbrances.

"Lease Term" means the period commencing on the Commencement Date and
terminating on the last day of the calendar month that is 130 months after the
Commencement Date.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 2

 

 

"Lease Year" means a period of twelve (12) consecutive calendar months with
respect to each subsequent Lease Year. The first Lease Year shall begin on the
1st day of the month following the Commencement Date unless the Commencement
Date occurs on the 1st day of a month, in which event the first Lease Year shall
begin on the Commencement Date.

"Market Area" means Dallas North Tollway submarket area.

“Miscellaneous Power” shall have the meaning given such term in Section 9(a)(6)
hereto.

“Mortgage” shall have the meaning given such term in Section 33(a) hereto.

“Non-Structural Alterations” shall have the meaning given such term in Section
15(a) hereto.

"Normal Business Holidays" means New Years Day, Memorial Day, July 4th
(Independence Day), Labor Day, Thanksgiving and Christmas Day and any other day
which shall be recognized by office tenants generally (excluding federal or
state banking institutions) as a national holiday on which employees are not
required to work.

"Normal Business Hours" for the Building means 7:00 a.m. to 6:00 p.m. on Monday
through Friday, and 8:00 a.m. to 1:00 p.m. on Saturday, exclusive of Normal
Business Holidays.

“OFAC” shall have the meaning given such term in Section 60 hereto.

"Parking Areas" means those areas located (i) upon the Property designated by
Landlord, from time to time, to be parking areas, including the Underground
Parking, and (ii) available for parking by the owner and tenants of the Building
in the Parking Garage.

"Parking Garage" means the multi-level parking garage attached to the Property,
the ownership and use of which is shared with the Related Projects as more
particularly set forth in the REA.

“Permitted Encumbrances” means all easements, declarations, encumbrances,
covenants, conditions, reservations, restrictions, including specifically the
REA and other matters now or after the Effective Date affecting title to the
Complex.

“Permitted Transfer” shall have the meaning given such term in Section 18(a) of
this Lease.

"Premises" means the suite of offices, known as Suite No. 220 on the 2nd Floor
of the Building, Suite No. 300 located on the 3rd Floor of the Building, and
Suite No. 400 located on the 4th Floor of the Building and outlined on the floor
plan attached to this Lease as Exhibit "B" and incorporated herein by reference,
and consists of 59,152 square feet of Rentable Area.

“Primary Lease” shall have the meaning given such term in Section 33(a) of this
Lease.

"Property" means the land described in Exhibit "A" attached hereto and
incorporated herein by reference.

“Provider” shall have the meaning given to such term in Section 11(a) of this
Lease.

“REA” means a certain Amended and Restated Construction, Operation and
Reciprocal Easement Agreement for Galleria North dated September 27, 2004 that
encumbers the Property and the Related Projects.

“Related Projects” means the real property and improvements situated on the
Tower II Tract (as defined in the REA) and the Hotel/Condo Tract (as defined in
the REA).

"Rent" means, collectively, the Base Rental, the Tenant’s Electricity costs (as
provided in Section 6(a)), the Tenant’s Share of Basic Operating Costs and
Tenant’s Share of Taxes (as provided in Section 6), the amounts, if any, to be
paid by Tenant pursuant to the Tenant Improvements Agreement, and all other sums
of money becoming due and payable to Landlord under this Lease.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 3

 

 

"Rentable Area" means rentable area calculated in accordance with BOMA ANSI
Z65.1-1996 modified to take into account certain amenities offered to all
tenants of the Building. All references to "RSF" mean the square feet of
Rentable Area.

"Rentable Area of the Building" means (and is hereby deemed to be) 379,518
square feet of Rentable Area.

"Rentable Area of the Premises" means (and is hereby deemed to be) 59,152 square
feet of Rentable Area.

"Rules and Regulations" means the rules and regulations for the Complex set
forth on Exhibit "C" attached of this Lease and incorporated herein by
reference, and the rules and regulations for the Parking Areas set forth in
Section 5 of Exhibit "E", and any rules and regulations that be adopted or
altered by Landlord in accordance with Section 26 of Exhibit "C".

"Service Areas" means those areas, spaces, facilities and equipment serving the
Building (whether or not located within the Building), but to which Tenant and
other occupants of the Building will not have access, including, but not limited
to, service elevators, mechanical, telephone, electrical, janitorial and similar
rooms and air and water refrigeration equipment.

“State” means the State of Texas.

“Substantial Completion” shall have the meaning given such term on Exhibit “D”
attached to this Lease.

“Substitute Tenant” shall have the meaning given such term in Section 27(f) of
this Lease.

"Taxes" means all taxes, assessments and governmental charges, whether federal,
state, county or municipal, and whether they be by taxing districts or
authorities presently taxing the Complex or by others, subsequently created or
otherwise and any other taxes, association dues and assessments attributable to
the Complex or its operation, including the so called “Margin Tax” assessed
against Landlord based on revenues from the operation of the Complex and the
costs of Landlord’s ad valorem tax consultant, excluding, however, federal and
state income taxes, franchise taxes, inheritance, estate, gift, corporation, net
profits or any similar tax for which Landlord becomes liable and/or which may be
imposed upon or assessed against Landlord.

“Taxing Authority” means any authority having the direct or indirect power to
tax, including but not limited to, (a) any city, county, state or federal
entity, (b) any school, agricultural, lighting, drainage or other improvement or
special assessment district, (c) any governmental agency, or (d) any private
entity having the authority to assess the Property under the REA.

"Tenant Improvements" means those improvements to the Premises which are to be
constructed in the Premises in accordance with the Tenant Improvements
Agreement.

"Tenant Improvements Agreement" means an agreement between Tenant and Landlord
for construction of the Tenant Improvements attached as Exhibit “D” of the
Lease.

“Tenant’s Notice Address” shall mean the address of Tenant set forth on the
signature page of this Lease.

 

"Tenant Related Party" means any affiliate, officer, director, partner,
employee, agent or contractor of Tenant.

"Tenant's Share" means the proportion which the Rentable Area of the Premises
bears to the Rentable Area of the Building. The initial Tenant’s Share shall be
15.586%.

"Tenant's Share of Basic Operating Costs" means the Tenant's Share of the
amount, if any, by which the Basic Operating Costs during any 12-month period
ending on the anniversary date of the Base Year exceed the Base Amount for Basic
Operating Costs.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 4

 

 

"Tenant's Share of Taxes" means the Tenant's Share of the amount, if any, by
which the Taxes during any 12-month period ending on the anniversary date of the
Base Year exceed the Base Amount for Taxes.

“Transfer” shall have the meaning given such term in Section 18(a) hereto.

“Underground Parking Area” means the parking areas underneath the Building.

2.     Lease Grant. Upon the terms of this Lease, Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises and the non-exclusive right to use the
Common Areas, subject to all of the terms and conditions of this Lease
(including the Rules and Regulations).

3.     Lease Term; Acceptance of Premises.

(a)     This Lease shall continue in force during a period beginning on the
Effective Date of this Lease (though the Lease Term shall not commence and no
Rent shall accrue until the Commencement Date) and ending on the expiration of
the Lease Term, unless this Lease is terminated early (pursuant to a right to so
terminate specifically set forth in this Lease) or extended to a later date
pursuant to any other term or provision hereof.

(b)     Landlord is delivering possession of the Premises to Tenant on or about
the date of Substantial Completion of Tenant Improvements. Tenant acknowledges
that it has inspected the Premises prior to the date of this Lease and is
familiar with the condition of the Premises.

(c)     On or about the date on which Landlord delivers to Tenant a certificate
of occupancy for the Premises or May 1, 2012, as extended for Landlord Delays
(as defined in Exhibit “D” attached hereto), whichever occurs first, Landlord
and Tenant shall execute an Commencement Date Memorandum in the form attached
hereto as Exhibit “J” confirming the Commencement Date and the acceptance by
Tenant of the Leased Premises.

(d)     Landlord represents and warrants that to its knowledge such measurements
of the square footage of Rentable Area are accurate in all material respects and
have been made in accordance with BOMA ANSI Z65.1-1996 as modified to take into
account certain amenities offered to all tenants of the Building.

4.     Use.   The Premises shall be used solely for general office purposes and
for no other purpose. Tenant shall (i) lock the doors to the Premises and take
other reasonable steps to secure the Premises and the personal property of all
Tenant Related Parties and any of Tenant’s transferees, contractors or licensees
in the Common Areas and the Complex, from unlawful intrusion, theft, fire and
other hazards; (ii) keep and maintain in good working order all security and
safety devices installed in the Premises by or for the benefit of Tenant (such
as locks, smoke detectors and burglar alarms); and (iii) cooperate with Landlord
and other tenants in the Building on Building safety matters. Tenant
acknowledges that Landlord is not a guarantor of the security or safety of
Tenant, its employees and invitees or their property; and that such security and
safety matters are the responsibility of Tenant and the local law enforcement
authorities.

5.     Payment of Rent.

(a)     Except as otherwise expressly provided in this Lease, the Rent shall be
due and payable to Landlord in advance in monthly installments on the first
(1st) day of each calendar month during the Lease Term, at Landlord's address as
provided on the signature page of this Lease or to such other person or at such
other address as Landlord may from time to time designate in writing. Landlord
may, at its option, bill Tenant for Rent, but no delay or failure by Landlord in
providing such a bill shall relieve Tenant from the obligation to pay the Base
Rental on the first (1st) day of each month as provided herein. All payments
shall be in the form of a check unless otherwise agreed by Landlord, provided
that payment by check shall not be deemed made if the check is not duly honored
with good funds. The Rent shall be paid without notice, demand, abatement,
deduction or offset, except as otherwise expressly provided in this Lease. If
the Lease Term commences on other than the first (1st) day of a calendar month,
then the Base Rental for such partial month shall be prorated and paid at the
rental rate applicable during the first full month of the Lease Term. The Base
Rental for the first full month of the Lease Term for which a payment of rent is
due and, if the first full month of the Lease Term falls on a date that is after
the end of the Base Year, an estimated monthly amount of Tenant’s Share of Basic
Operating Costs and Tenant’s Share of Taxes described in Section 6(a) herein, is
being deposited with Landlord by Tenant contemporaneously with the delivery by
Tenant to Landlord of an executed copy of this Lease and shall be applied to the
payment of Base Rental and Tenant’s Share, as the case may be, by Landlord for
the appropriate periods without any further notice by Tenant.. If the Lease Term
commences or ends at any time other than the first day of a calendar year, the
Tenant’s Share of Basic Operating Costs and Tenant’s Share of Taxes shall be
prorated for such year according to the number of days of the Lease Term in such
year.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 5

 

 

6.     Electricity; Basic Operating Costs; Taxes.

(a)     Tenant shall pay to Landlord, without any offset or deduction, Tenant's
Share of the total electricity costs charged to Landlord by the entity supplying
electricity to the Complex (but not including any of the tenant space in the
Building), including taxes for the cost of electricity ("Electricity Costs for
the Complex”) incurred in the use, occupancy and operation of the Complex and
all related improvements and appurtenances, including, but not limited to,
electricity use for heating and air conditioning and perimeter lighting for the
Complex, net of all electricity that is separately submetered by Landlord then
paid by tenants in the Building or that is separately tracked and calculated by
Landlord's engineer and paid by tenants in the Building. Landlord will bill
Tenant for Tenant's electricity charges under this Section 6(a) monthly.
Landlord will bill Tenant for Tenant's electricity charges for the last full or
partial month of the Lease Term as soon as practicable after the termination or
expiration of this Lease. Tenant will pay its electricity charges with its next
following payment of Rent after receipt of each bill. Tenant's obligation to pay
the final bill and any other unpaid bills survives the termination or expiration
of this Lease. Notwithstanding anything set forth herein to the contrary,
Landlord, at its sole option, may elect to bill Tenant for Tenant's electricity
charges under this Section 6(a) in the same manner as Landlord bills Tenant for
Tenant's Share of Basic Operating Cost pursuant to and in accordance with the
terms and provisions of Section 6(b) below. If Landlord reasonably determines
that Tenant will require, or is consuming, special lighting or Miscellaneous
Power (as defined in Section 9(a)(6) below) in excess of Building Electric
Standard (as defined Section 9(e)(9)), Tenant will be required to reimburse
Landlord for the cost of any additional equipment, such as transformers, risers
and supplemental air conditioning equipment, that Landlord's engineer reasonably
deems necessary to accommodate such above standard consumption (without implying
any obligation on the part of Landlord to accommodate such use). If Landlord
makes any such determination, it will advise Tenant and agree to meet with
Tenant and its engineer to consider alternative solutions proposed by Tenant and
its engineer for minimizing any additional costs to Tenant but Landlord shall
decide in its good faith business judgment on the appropriate course of action
to take to address the excess consumption. Landlord also may install separate
meters to all or a portion of the Premises, at the cost of Tenant, and require
all charges for the utilities separately metered to the Premises to be billed to
and paid directly by Tenant. If the Premises is separately metered, Landlord
will make a corresponding adjustment to Tenant's Share of Electricity Costs for
the Complex (so that Tenant's Share of Electricity Costs for the Complex will
include only Tenant's Share of the cost of electrical current for the Complex).
If the Premises are not separately metered, Landlord will allocate a portion of
the Electricity Costs of the Complex to the Premises based upon Premises share
of the actual occupancy of the Building and not based upon Tenant’s Share. In
the event the Building is not at least ninety-five percent (95%) occupied during
any year of the Lease Term (including the calendar year in which the Lease Term
commences), the Electricity Costs of the Complex shall be "grossed up" to the
amount which Landlord projects would have been incurred had the Building been
ninety-five percent (95%) occupied during such year, such amount to be
annualized for any partial year.

. Prior to the commencement of each calendar year during the Lease Term
beginning with calendar year following the Base Year for Operating Costs,
Landlord may, at its option, provide Tenant with a then current estimate of
Basic Operating Costs for the upcoming calendar year, and thereafter Tenant
shall pay, as additional rental, in monthly installments, the estimated Tenant's
Share of Basic Operating Costs for the calendar year in question. In addition,
if Landlord determines that any component of the Basic Operating Costs has
changed or is going to change prior to the end of a calendar year, Landlord
shall have the right to revise its estimate of Basic Operating Costs to take
into account such change and Tenant shall pay such adjusted amount thereafter;
provided, however, Landlord agrees it will not revise the original estimate of
Basic Operating Costs more than two times in any calendar year. The failure of
Landlord to estimate Basic Operating Costs and bill Tenant on an annual basis
shall in no event relieve Tenant of its obligation to pay Tenant's Share of
Basic Operating Costs. In the event the Building is not at least ninety-five
percent (95%) occupied during any year of the Lease Term (including the calendar
year in which the Lease Term commences), the Basic Operating Costs shall be
"grossed up" by increasing the variable components of janitorial services,
management fees and utilities costs included within Basic Operating Costs to the
amount which Landlord projects would have been incurred had the Building been
ninety-five percent (95%) occupied during such year, such amount to be
annualized for any partial year.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 6

 

 

(c)     Tenant shall pay to Landlord Tenant's Share of Taxes. Prior to the
commencement of each calendar year during the Lease Term beginning with calendar
year following the Base Year for Taxes, Landlord may, at its option, provide
Tenant with a then current estimate of Taxes for the upcoming calendar year, and
thereafter Tenant shall pay, as additional rental, in monthly installments, the
estimated Tenant's Share of Taxes for the calendar year in question. The failure
of Landlord to estimate Taxes and bill Tenant on an annual basis shall in no
event relieve Tenant of its obligation to pay Tenant's Share of Taxes. Landlord
agrees that property taxes shall be based on annual assessments and shall not be
"grossed up. All Taxes (if the amount of Taxes payable for any calendar year,
including the amount of Taxes included in the Base Amount, is changed by final
determination of legal proceedings, settlement, or otherwise, such changed
amount shall be the Taxes for such year).

(d)     On or before April 1 of each calendar year during Tenant's occupancy
(including the calendar year following the year in which the Lease Term is
terminated), or as soon thereafter as possible, Landlord shall furnish to Tenant
a statement of Tenant's Share of Basic Operating Costs and Tenant’s Share of
Taxes (the "Statement") for the prior year. In the event of an underpayment by
Tenant because of any difference between the amount, if any, collected by
Landlord from Tenant for the estimated Tenant’s Share of Basic Operating Costs
and Tenant’s Share of Taxes and the actual amount of Tenant’s Share of Basic
Operating Costs and Tenant’s Share of Taxes, such underpayment shall be paid to
Landlord within thirty (30) days after receipt by Tenant of an invoice
therefore. In the event of an overpayment by Tenant because of any difference
between the amount, if any, collected by Landlord from Tenant for the estimated
Tenant’s Share of Basic Operating Costs and Tenant’s Share of Taxes and the
actual amount of Tenant's Share of actual Basic Operating Costs and Tenant’s
Share of Taxes, and provided no Event of Default has occurred and is continuing
and there are no amounts owing and unpaid by Tenant to Landlord, Landlord shall
credit such overpayment against the amount of the estimated Tenant’s Share of
Basic Operating Costs and Tenant’s Share of Taxes for the upcoming calendar
year. Any overpayment by Tenant during the last year of the then existing Term
shall be refunded by Landlord to Tenant within thirty (30) days following the
expiration of such Term. The obligation to refund underpayments and overpayments
shall survive the expiration of this Lease.

(e)     "Basic Operating Costs" means all direct and, to the extent provided in
Section 6(e)(1), indirect costs and expenses incurred in each calendar year of
operating, maintaining, repairing, managing and, to the extent specifically
provided below, owning the Complex, including, without limitation, the
following:

(1)     Wages, salaries, benefits and other compensation of all employees
engaged in the direct operation and maintenance of the Complex, employer's
social security taxes, unemployment taxes or insurance and any other taxes which
may be levied on such wages, salaries and other compensation, and the cost of
medical, disability and life insurance and pension or retirement benefits for
such employees; provided, however, with respect to employees engaged in the
operation and maintenance of other buildings owned by Landlord (or an affiliate
of Landlord), other than the Complex, such items shall be fairly apportioned
among all such buildings;

(2)     Cost of leasing or purchasing all supplies, tools, equipment and
materials used in the operation, maintenance, repair and management of the
Complex;

(3)     Except to the extent the same are paid directly or separately by Tenant
(in which case the equivalent costs attributable to any other tenant shall be
excluded so that, for example, if Tenant pays separately for electricity used in
the Premises, the Basic Operating Costs shall not include the cost of
electricity furnished to all other tenants) to the applicable provider or to
Landlord, the cost of all utilities for the Complex (both interior and
exterior), including, without limitation, the cost of water and power,
electrical utilities, sewage, heating, lighting, air conditioning and
ventilation for the Complex;

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 7

 

 

(4)     Cost of all maintenance and service agreements for the Complex and
surrounding grounds, including, but not limited to, janitorial service, pest
control, security service and access control equipment, equipment leasing,
energy management system leasing, snow removal, landscape maintenance, alarm
service, window cleaning, metal finishing, trash collection and removal and
elevator maintenance, re-painting, re-striping, seal-coating, cleaning,
sweeping, patching and repairing parking areas and other paved surfaces serving
the Building, but excluding any capital expenditures with regard to the
foregoing;

(5)     Cost of all insurance relating to the Complex, including, but not
limited to, fire and extended coverage insurance, earthquake and flood
insurance, environmental insurance, rental interruption insurance and liability
insurance applicable to the Complex and Landlord's personal property used in
connection therewith, plus the cost of all deductible payments made by Landlord
in connection therewith (but only to the extent not already deducted as a Basic
Operating Cost);

(6)     Cost of repairs and general maintenance for the Complex (excluding such
repairs and general maintenance paid by insurance proceeds or by Tenant or other
third parties); Costs of performing responsibilities allocable to Landlord’s
Premises and costs of contributions allocable to the common elements and
operation of the Project, including costs, expenses and charges incurred by
Landlord in connection with public sidewalks, walkways, rights of way or other
public facilities, or any easements or other appurtenances to the Property;

(7)     Legal expenses incurred with respect to the Complex which relate
directly to the operation of the Complex and which benefit all of the tenants of
the Complex generally, such as legal proceedings to abate offensive activities
or uses or reduce property taxes (as set forth in Section 16(e) hereof), but
excluding legal expenses related to the collection of Rent or to the sale,
leasing or financing of the Complex;

(8)     Fees for management services, whether provided by an independent
management company, by Landlord or by any affiliate of Landlord, but only to the
extent that the costs of such services do not exceed the lesser of five percent
(5%) of gross rents for the calendar year or competitive costs for comparable
services in comparable buildings of the class, type, size, age and location of
the Building in the Market Area;

(9)     Expenses incurred in order to comply with any federal, state or
municipal law, code or ordinance, or regulation which was not promulgated, or
which was promulgated but not in effect or applicable to the Complex, as of the
Effective Date of this Lease;

(10)     Amortization of the cost of installation of capital investment items
which (A) Landlord reasonably believes will either (i) reduce (or avoid
increases in) Basic Operating Costs, or (ii) promote safety, (B) may be required
in order to comply with any federal, state or municipal law, code or ordinance,
or regulation which was not promulgated, or which was promulgated but was not in
effect or applicable to the Complex, as of the Effective Date of this Lease, or
(C) may be required to cause the Building or the Complex to continue to comply
with or be certified under its current Gold level green/LEED program(s)
undertaken or maintained by Landlord. All costs of such capital investment items
shall be amortized together with an amount equal to interest at ten percent
(10%) per annum, with (i) the amortization period being not less than five years
or extending beyond the remaining useful life of the Building, (ii) the
aggregate amount of all capital investment items referred to in this clause (10)
being limited to $20,000.00 per calendar year, and (iii) the aggregate amount of
amortization of such capital investment items referred to in this clause (10)
being limited to $10,000.00 per calendar year (it being agreed that Tenant is
only obligated to pay any of such amount to the extent it is included in
Tenant’s Share of Basic Operating Costs );

(11)      such other costs, expenses and charges as may ordinarily be incurred
in connection with managing, maintaining, repairing and operating an office
building project similar to the Complex;

(12)     The share of Parking Deck Expenses (as defined in the REA), Loading
Dock Expenses (as defined in the REA), Tower II Skybridge Expenses (as defined
in the REA)and Access Tract Expenses (as defined in the REA) that are allocable
to the Property under the REA; and

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 8

 

 

(13)     all reasonable costs of maintaining the LEED Gold Certification of the
Building or Complex under any so-called green/LEED program(s) undertaken or
maintained by Landlord, including, without limitation all costs related to the
management and reporting in connection thereto, but in no event greater than the
costs to maintain the existing LEED Gold Certification. Tenant has no obligation
to pay any cost or expense in connection with or relating to an upgrade or
certification to a higher LEED Certification or standard.

(e)     Notwithstanding anything to the contrary in this Lease, Basic Operating
Costs shall not include any expenses or costs for the following items:

(1)     Except as provided in Section 6(c)(12), costs that under generally
accepted accounting principles are required to be classified as capital
expenditures, and related amortization thereof;

(2)     Except as provided in Section 6(c)(12), depreciation or amortization of
the Building or its contents or components;

(3)     Expenses for the preparation of space (including tenant finish out
costs) or other similar type work which Landlord performs for any tenant or
prospective tenant of the Building;

(4)     Expenses incurred in leasing or obtaining new tenants or retaining
existing tenants, including, but not limited to, marketing costs and leasing
commissions;

(5)     Except as provided in Section 6(c)(9), legal expenses;

(6)     Taxes;

(7)     Expenses reimbursed from the proceeds of insurance;

(8)     Expenses incurred by Landlord for removal and remediation of any
Hazardous Materials on the Property in connection with Landlord’s failure to
comply with Hazardous Materials Laws;

(9)     Interest, late charges and penalties attributable to Landlord’s failure
to timely pay Taxes or items that constitute Basic Operating Costs;

(10)     Reserves set aside or held by a Mortgagee until such time as such
reserves are applied to pay items of Basic Operating Costs;

(11)     Promotional, advertising and brokerage expenses incurred in connection
with the leasing of vacant space in the Building; and

(12)     Interest, amortization legal expenses or other costs associated with
any mortgage, loan or refinancing of the Complex.

(f)     If there exists any dispute as to the calculation of Tenant’s Share of
Basic Operating Costs (a "Dispute"), the events, errors, acts or omissions
giving rise to the Dispute shall not constitute a breach or default by Landlord
nor shall Landlord be liable to Tenant, except as specifically provided below.
If there is a Dispute, Tenant shall so notify Landlord in writing within thirty
(30) days after receipt of the Statement. Such notice shall specify the items in
Dispute. Notwithstanding the existence of a Dispute, Tenant shall timely pay the
amount in dispute as and when required under this Lease, provided Landlord first
provides Tenant with information establishing the basis for the legitimacy of
charges that are in dispute. Upon receipt of such payment which payment shall be
without prejudice to Tenant's position. Landlord shall supply such supplementary
information regarding the items in Dispute as may be reasonably requested by
Tenant in an effort to resolve such Dispute. If Landlord and Tenant are unable
to resolve such Dispute, such Dispute shall be referred to a mutually
satisfactory third party certified public accountant for final resolution,
subject to the audit rights of Tenant contained in Section 6(g). The cost of
such certified public accountant shall be paid by the party found to be least
accurate (in terms of dollars in dispute). If a Dispute is resolved in favor of
Tenant, Landlord shall, within thirty (30) days thereafter, refund any
overpayment to Tenant, together with interest from the time of such overpayment
at ten percent (10%) per annum. The determination of such certified public
accountant shall be final and binding, subject to the audit rights of Tenant
contained in Section 6(g), and final settlement shall be made within thirty (30)
days after receipt of such accountant's decision. If Tenant fails to dispute the
calculation of Tenant’s Share of Basic Operating Costs in accordance with the
procedures and within the time periods specified in this Section 6(g), or
request an audit of the Basic Operating Costs in accordance with the procedures
and within the time periods specified in Section 6(f), the Statement shall be
considered final and binding for the calendar year in question.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 9

 

 

(g)     Tenant, at Tenant's expense, shall have the right, no more frequently
than once per calendar year, following thirty (30) days' prior written notice
(such written notice to be given within sixty [60] days following Tenant's
receipt of Landlord's Statement delivered in accordance with Section 6(b)) to
Landlord, to audit Landlord's books and records relating to Basic Operating
Costs for the immediately preceding calendar year only; provided that such audit
must be concluded within ninety (90) days after Tenant's receipt of Landlord's
Statement for the year to which such audit relates; and provided further that
the conduct of such audit must not unreasonably interfere with the conduct of
Landlord's business. Without limitation upon the foregoing, Tenant's right to
audit Landlord's books and records shall be subject to the following conditions:

(1)     Such audit shall be conducted during Normal Business Hours and at the
location where Landlord maintains its books and records;

(2)     Tenant shall deliver to Landlord a copy of the results of such audit
within five (5) days after its receipt by Tenant;

(3)     No audit shall be permitted if an Event of Default by Tenant has
occurred and is continuing under this Lease, including any failure by Tenant to
pay an amount in Dispute;

(4)     Tenant shall reimburse Landlord within ten (10) days following written
demand for the cost of all copies requested by Tenant's auditor;

(5)     Such audit must be conducted by an independent accounting or auditing
firm reasonably acceptable to Landlord that is not being compensated by Tenant
on a contingency fee basis and which has agreed with Landlord in writing to keep
the results of such audit confidential by executing and delivering to Landlord a
confidentiality agreement in the form of Exhibit "F" attached to this Lease,
such confidentiality agreement to also be signed and delivered to Landlord by
Tenant;

(6)     No subtenant shall have the right to audit;

(7)     If, for any calendar year, an assignee of Tenant (as permitted by this
Lease) has audited or given notice of an audit, Tenant will be prohibited from
auditing such calendar year, unless in the case of an audit having been noticed
but not yet performed by such assignee, the assignee withdraws its audit notice,
and, similarly, if Tenant has audited such calendar year or given such notice,
the foregoing restrictions of this Section 6(g)(8) will apply to the assignee's
right to audit; and

(8)     Any assignee's audit right will be limited to the period after the
effective date of the assignment.

Unless Landlord in good faith disputes the results of such audit, an appropriate
adjustment shall be made between Landlord and Tenant to reflect any overpayment
or underpayment of Tenant’s Share of Basic Operating Costs within thirty (30)
days after delivery of such audit to Landlord. In the event of an overpayment by
Tenant, within thirty (30) days following the delivery of such audit, Landlord
shall, if no Event of Default exists hereunder, make a cash payment to Tenant in
the amount of such overpayment, or, if an Event of Default exists hereunder,
credit such overpayment against delinquent Rent and make a cash payment to
Tenant for the balance. In the event Landlord in good faith disputes the results
of any such audit, the parties shall in good faith attempt to resolve any
disputed items. If Landlord and Tenant are able to resolve such dispute, final
settlement shall be made within thirty (30) days after resolution of the
dispute. If the parties are unable to resolve any such dispute, any sum on which
there is no longer dispute shall be paid and any remaining disputed items shall
be referred to a mutually satisfactory third party certified public accountant
for final resolution. The cost of such certified public accountant shall be paid
by the party found to be least accurate (in terms of dollars in dispute). The
determination of such certified public accountant shall be final and binding and
final settlement shall be made within thirty (30) days after receipt of such
accountant's decision. Promptly upon the undisputed determination of the results
of such audit or the resolution of a disputed audit, the parties shall execute a
memorandum indicating acknowledgment of such determination or resolution, as the
case may be.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 10

 

 

(h)     Landlord and Tenant are knowledgeable and experienced in commercial
transactions and agree that the provisions of this Lease for determining
charges, amounts and rent payable by Tenant (including without limitation,
payments for Tenant’s Share of Electricity Costs for the Complex, Tenant’s Share
of Basic Operating Costs and Tenant’s Share of Taxes) are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges. ACCORDINGLY, TENANT
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF TENANT UNDER SECTION
93.012 OF THE TEXAS PROPERTY CODE, AS AMENDED FROM TIME TO TIME.

7.     Late Payments; Dishonored Checks.

(a)     In the event any installment of Rent is not received within five (5)
days after the date due (without in any way implying Landlord's consent to such
late payment), Tenant, to the extent permitted by law, agrees to pay, in
addition to said installment of Rent, a late payment charge equal to five
percent (5%) of the installment of Rent due, it being understood that said late
payment charge shall be for the purpose of reimbursing Landlord for the
additional costs and expenses which Landlord presently expects to incur in
connection with the handling and processing of late payments. Notwithstanding
the foregoing, the late payment charge shall increase to ten percent (10%) of
the installment of Rent due if Tenant becomes responsible for a late payment
charge more than twice during any consecutive twelve (12) month period. Such
charge shall revert to five percent (5%) after Tenant has paid Rent for
twelve (12) consecutive months without incurring a late charge. In the event of
any such late payment(s) by Tenant, the additional costs and expenses so
resulting to Landlord will be difficult to ascertain precisely and the foregoing
charge constitutes a reasonable and good faith estimate by the parties of the
extent of such additional costs and expenses. Acceptance of such late charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any other rights or
remedies granted hereunder unless such default is otherwise cured within the
time period provided in this Lease.

(b)     In addition to the late payment charge contained in Section 7(a), all
Rent, if not paid within thirty (30) days of the date due, shall, at the option
of Landlord, and to the extent permitted by law, bear interest at the Default
Rate beginning on the date that is thirty (30) days after the date such Rent is
due until the date such Rent is paid in full.

(c)     If any check is tendered by Tenant and not duly honored with good funds,
Tenant shall, in addition to any other remedies available to Landlord under this
Lease, pay Landlord a "NSF" fee of $25.00 plus the amount of any NSF fee that
the Landlord’s bank imposes upon the Landlord.

8.     Security Deposit. [Intentionally deleted]

9.     Services to be Furnished by Landlord.

(a)     Landlord agrees to furnish Tenant the following services:

(1)     Facilities for hot and cold water at those points of supply provided for
general use of other tenants in the Building and as necessary to service any
kitchen facilities within the Premises approved by Landlord and provided solely
for the use of Tenant and its employees, and central heat and air conditioning
in season (the cost of such service to be paid by Tenant and other tenants of
the Complex in accordance with Section 6(c)(3), and the cost of such service
during other than Normal Business Hours to be paid as set forth in
Section 9(a)(8)), during Normal Business Hours.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 11

 

 

(2)     Routine maintenance for all Common Areas and Service Areas of the
Building in the manner and to the extent deemed by Landlord to be standard.

(3)     Janitorial service, five (5) days per week, exclusive of Normal Business
Holidays, at a level consistent with the Janitorial specifications set forth in
Exhibit “L” attached hereto.

(4)     All Building Standard fluorescent and incandescent bulb and ballast
replacement in the Premises, the Common Areas and the Service Areas.

(5)     Limited access to the Building (or to the floor on which the Premises
are located) during other than Normal Business Hours through the use of master
entry cards and/or keys. Landlord shall have no liability to Tenant, its
employees, agents, contractors, invitees, or licensees for losses due to theft
or burglary (other than theft or burglary committed by employees or contractors
of Landlord), or for damages done by unauthorized persons in the Premises or on
the Complex. Tenant shall cooperate fully in Landlord's efforts to control
access in the Building and shall follow all regulations promulgated by Landlord
with respect thereto which are adopted in accordance with Exhibit "C".

(6)     Electricity, air conditioning, and proper facilities to furnish
(A) Building Standard lighting, and (B) sufficient electrical power and air
conditioning for normal office machines (including computer servers and server
rooms, PCs and other, desk-top computer facilities, copiers, fax machines, and
other server-related equipment) and other machines of similar electrical
consumption ("Miscellaneous Power"). Landlord will cause the temperature in the
Premises to be maintained between 66° and 74° at all times during Normal
Business Hours. In the event Landlord determines that Tenant will require, or is
consuming, special lighting in excess of Building Electric Standard (as defined
below) or Miscellaneous Power in excess of the Building Electric Standard,
Tenant shall reimburse Landlord for the cost of any additional equipment, which
Landlord's engineer reasonably deems necessary to accommodate such
above-standard consumption (without implying any obligation on the part of
Landlord to accommodate such use), and Landlord may install separate meters to
all or a portion of the Premises at the cost of Tenant. In the event separate
utility meters are provided to the Premises, Landlord may elect to have all
charges for the utilities separately metered to the Premises billed directly to
Tenant and Landlord shall make a corresponding adjustment to Tenant’s Share of
Basic Operating Costs and Tenant’s Share of Taxes.

(7)     Passenger elevator service in common with other tenants of the Building
for ingress to and egress from the floor(s) upon which the Premises are
situated, twenty-four (24) hours a day, seven (7) days a week, and non-exclusive
freight elevator service to the Premises during Normal Business Hours and at
other times upon reasonable prior notice to Landlord or the Building manager.
Any passenger or freight elevator use shall be subject to the Rules and
Regulations for the Building and shall be subject to temporary cessation for
ordinary repair and maintenance and during times when life safety systems
override normal Building operating systems.

(8)     Heating and air conditioning during other than Normal Business Hours
shall be furnished only upon the prior request of Tenant made in accordance with
such procedures as are, from time to time, prescribed by the Building manager,
and Tenant shall bear the cost of such heating and air conditioning service at
the After Hours HVAC Rate; provided, however, there shall be a one (1) hour
minimum charge when such service is requested and the After-Hours HVAC Rate may
be adjusted, from time to time, to reflect increases in the costs incurred by
Landlord in providing such service. In the event any other tenant within the
same HVAC zone as the Premises also requests after-hours heating or air
conditioning during the same period as Tenant, Landlord shall equitably allocate
the cost thereof among all tenants within the same HVAC zone requesting such
service.

(9)     The “Building Electric Standard” is defined to mean the current capacity
for 120/208 low voltage and 6 watts per usable square foot of connected load for
277/480 high voltage for Tenant’s use in, and that exists on each floor of, the
Premises, which is provided by an electrical distribution system in compliance
with local codes and the National Electrical Codes and by low and high voltage
electrical gear and equipment located on each floor of the Premises that is
available for Tenant’s use.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 12

 

 

(b)     In the event Landlord agrees to provide any additional services at the
specific request of Tenant, without implying any obligation on the part of
Landlord to do so, the provision of such services shall, unless otherwise
specifically agreed in writing, be subject to the availability of Building
personnel, and, if the provision of any such service requires Landlord to incur
any out-of-pocket cost, Tenant shall reimburse Landlord for the cost of
providing such service (plus an administrative charge equal to ten percent [10%]
of such cost, plus applicable sales tax) within ten (10) days following receipt
of an invoice from Landlord.

The failure by Landlord to furnish services required to be furnished by Landlord
hereunder, or any cessation thereof, for reasons that are beyond the reasonable
control of Landlord, shall not render Landlord liable in any respect for damages
(including, without limitation, business interruption damages) to persons or
property, nor be construed as an eviction of Tenant, nor work an abatement of
Rent, nor relieve Tenant from fulfillment of any covenant or agreement set forth
in this Lease. Should any of such services be interrupted, Landlord shall use
commercially reasonable diligence to restore the same promptly, but Tenant shall
have no claim for rebate of Rent, damages or eviction on account thereof.
Notwithstanding the foregoing, subject to Section 24 (Casualty Damage) and
Section 25 (Condemnation), if there is an interruption in electrical power which
is (a) specific to the Building (as opposed to an interruption or curtailment in
electrical power which extends beyond the Building to include other properties),
(b) causes the Premises to be untenantable, and (c) is not caused by an event of
Force Majeure or any act of negligence or willful misconduct of Landlord or its
property manager, then Tenant will be entitled to deliver Landlord a notice
stating that if the untenantability caused by the interruption is not cured
within five (5) Business Days, Tenant will be entitled to an abatement of Basic
Rent and Operating Expenses (in proportion to the portion of the Premises
rendered untenantable) until such electric power is restored.

10.     Graphics; Signage. Landlord shall, at Tenant’s sole cost, provide and
install one (1) Building Standard identification sign on the front door of
entrance to the Premises and add Tenant's name and suite number to the Building
directory in the lobby (the "Base Building Signage"). Tenant may also install
signage in the elevator lobby of any floor of the Building in which Tenant has
leased all of the Rentable Area and is in occupancy of such floor. Such elevator
lobby signage and any other signage requested by Tenant in addition to the Base
Building Signage shall be subject to the prior approval of Landlord and shall be
provided, constructed and installed by Landlord; provided, however, Tenant shall
reimburse Landlord for Landlord's cost of providing such service, plus an
administrative charge equal to ten percent (10%) of Landlord's cost. All such
additional signage shall be in the standard graphics for the Building and no
others shall be used or permitted without Landlord's prior written consent. In
addition to the foregoing, Landlord will provide Tenant with one line of signage
on the Building monument sign which will comply with the Building’s sign
criteria for the monument sign.

11.     Telecommunications.

(a)     In the event that Tenant wishes to utilize the services of a telephone
or telecommunications provider whose equipment is not servicing the Building as
of the date of Tenant's execution of this Lease ("Provider"), such Provider
shall be required to obtain the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned, or delayed, before installing
its lines or equipment within the Complex. In no event shall the Provider be
permitted to provide service to any occupant of the Complex other than Tenant,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed.

(b)     The installation of lines or equipment by the Provider shall be subject
to the satisfaction of the following conditions:

(1)     Tenant shall be responsible for and shall pay all costs incurred in
connection with the installation of telephone cables and related wiring in the
Premises, including, without limitation, any hook-up, access and maintenance
fees related to the installation of such wires and cables in the Premises and
the commencement of service therein, and the maintenance thereafter of such wire
and cables; and there shall be included in Tenant’s Share of Basic Operating
Costs all installation, hook-up or maintenance costs incurred by Landlord in
connection with telephone cables and related wiring in the Building which are
not allocable to any individual users of such service but are allocable to the
Building generally. Notwithstanding the foregoing, Landlord acknowledges that
Tenant shall have the right to elect to apply any unused portion of the
Improvement Allowance to pay any of the foregoing costs that are incurred in
connection with Tenant’s initial move-in and occupancy of the Premises.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 13

 

 

(2)     Prior to commencement of any work in or about the Building by Provider,
Provider shall supply Landlord with such written indemnities, insurance
verifications, financial statements, and such other items as Landlord reasonably
deems to be necessary to protect its financial interests and the interests of
the Building relating to the proposed activities of the Provider.

(3)     Prior to the commencement of any work in or about the Building by the
Provider (i.e., a provider who is not currently providing telephone or
communications services to the Building), (i) if the Provider requested by
Tenant is a Provider other than AT&T, Time Warner or Verizon, Landlord and
Tenant shall enter into Landlord’s standard Riser and Telecommunication License
Agreement or another form previously approved by Landlord in connection with any
the commencement of telephone or communications services to the Building by any
existing Provider to the Building, and (ii) the Provider shall agree to abide by
the Rules and Regulations, the terms in the Riser and Telecommunications License
Agreement applicable to the work and such other requirements as are reasonably
determined by Landlord to be necessary to protect the interests of the Building,
the tenants in the Building, and the Landlord, including, without limitation,
providing security in such form and amount as determined by Landlord.

(4)     Landlord reasonably determines that there is sufficient space in the
Building for the placement of all of the Provider's equipment and materials.

(5)     The Provider is licensed.

(6)     The Provider agrees to compensate Landlord for space used in the
Building for the storage and maintenance of the Provider's equipment that is
dedicated to and used exclusively by Tenant and for all costs that may be
incurred by Landlord in arranging for access by the Provider's personnel,
security for Provider's equipment, and any other such costs as Landlord may
reasonably expect to incur.

(c)     If Tenant fails to maintain all telephone cables and related wiring in
the Premises and such failure affects or interferes with the operation or
maintenance of any other telephone cables or related wiring in the Building,
Landlord or any vendor hired by Landlord may enter into and upon the Premises
forthwith and perform such repairs, restorations or alterations as Landlord
deems necessary in order to eliminate any such interference (and Landlord may
recover from Tenant all of Landlord's costs in connection therewith). Upon the
expiration or earlier termination of this Lease, Tenant agrees to remove all
telephone cables and related wiring installed by Tenant for and during Tenant's
occupancy which serve only the Premises (as opposed to tenants in the Building
generally), which Landlord shall request Tenant to remove. Tenant agrees that
neither Landlord nor any of its agents or employees shall be liable to Tenant,
or any of Tenant's employees, agents, customers or invitees or anyone claiming
through, by or under Tenant, for any damages, injuries, losses, expenses, claims
or causes of action because of any interruption, diminution, delay or
discontinuance at any time for any reason in the furnishing of any telephone
service to the Premises and the Building

(d)     Tenant acknowledges and agrees that all telephone and telecommunications
services desired by Tenant shall be ordered and utilized at the sole risk and
expense of Tenant.

(e)     Tenant agrees that, to the extent service by Provider is interrupted,
curtailed, or discontinued, Landlord shall have no obligation or liability with
respect thereto and it shall be the sole obligation of Tenant at its expense to
obtain substitute service unless such interruption, curtailment or
discontinuance is caused by some negligent act or omission of Landlord.

(f)     The provisions of this Section 11 may be enforced solely by the Tenant
and Landlord, and are not for the benefit of any other party. No Provider shall
be deemed a third party beneficiary of this Lease.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 14

 

 

12.     Repair and Maintenance by Landlord. Except as provided in Section 14,
Landlord shall be responsible for the maintenance and repair of exterior and
load-bearing walls, floors (but not floor coverings), mechanical, electrical,
plumbing and HVAC systems and equipment which are Building Standard, the roof of
the Building, the Common Areas, the Service Areas and the Parking Areas. In no
event shall Landlord be responsible for the maintenance or repair of
improvements made by or at the request of Tenant which are not Building
Standard. Tenant will cooperate with Landlord to facilitate the performance of
Landlord’s obligations under this Section 12, including any entry by Landlord
into all or any portion of the Premises and the temporary relocation of items of
Tenant’s personal property, all as Landlord may determine is reasonably
necessary to properly perform such obligations. All requests for repairs must be
submitted to Landlord in writing, except in the case of an emergency. If Tenant
believes any maintenance or repair Landlord is obligated under this Section 12
to perform is needed at the Property, Tenant will promptly provide written
notice to Landlord specifying in detail the nature and extent of any condition
requiring maintenance or repair. Landlord will not be deemed to have failed to
perform its obligations under this Section 12 with respect to any maintenance or
repair unless Tenant has provided such written notice and Landlord has had a
commercially reasonable time within which to respond to such notice and effect
the needed maintenance or repair. Repairs and maintenance by Landlord pursuant
to this Section 12 are included in Basic Operating Costs, except to the extent
excluded by Section 6. Landlord shall not be liable to Tenant for any expense,
injury, loss or damage resulting from work done in the Building or upon the
Property, or the use of, any adjacent or nearby building, land, street, or
alley, and Tenant shall look to the liability insurance maintained by Tenant
pursuant to Section 21(a) with respect to any claims and damages resulting
therefrom unless such expense, injury, loss or damage is primarily attributable
to Landlord’s negligence, failure to timely perform its obligations under this
Section 12 or Landlord’s misconduct.

13.     Maintenance by Tenant. Except for Landlord’s obligations described in
Section 12 above and any janitorial services provided by Landlord under Section
9 above, Tenant, at Tenant’s sole cost and expense, will keep and maintain the
Premises in good, clean, sanitary, neat and fully operative condition and
repair, reasonable wear and tear excepted, which obligations of Tenant will
include, without limitation, the maintenance, repair and replacement of all: (a)
interior surfaces of exterior walls and demising walls; (b) interior walls,
moldings, partitions and ceilings; (c) carpeting; (d) non-structural interior
components; (e) interior windows, plate glass and doors; (f) kitchen or
break-room fixtures, appliances and equipment; and (g) Tenant’s personal
property situated in the Premises. Tenant will also pay or reimburse Landlord
for (or, at Landlord’s option, perform) the repair or replacement of any waste
or excessive or unreasonable wear and tear to the Premises or the Complex caused
or permitted by Tenant. Any repairs or replacements performed by Tenant pursuant
to this Section must be at least equal in quality and workmanship to the
original work, be in accordance with all Laws and comply with Landlord’s
sustainability practices, including any third-party rating systems concerning
environmental compliance of the Building or Complex, as the same may change from
time to time. At the expiration or early termination of this Lease, Tenant shall
deliver up the Premises to Landlord in as good condition as at the Commencement
Date, ordinary wear and tear and damage by fire or casualty loss (unless caused
by Tenant) excepted. Tenant’s obligations under this Section 13 does not include
the cost of repairs or damage to items (a) through (g) above that is
attributable to Landlord’s failure to perform its maintenance and repair
obligations under Section 12 above.

14.     Repairs by Tenant. Tenant shall, at Tenant's cost, repair or replace any
damage to the Premises (including doors and door frames, interior windows and
any kitchen equipment, such as dishwashers, sinks, refrigerators, trash
compactors and plumbing and other mechanical systems related thereto) that is
not caused by Landlord or that is not within the responsibility of Landlord
under the Tenant Improvements Agreement, if any, and any damage to the Complex,
or any part thereof, caused by Tenant or any employee, officer, contractor,
agent, subtenant, guest, licensee or invitee of Tenant (except that with respect
to any such damage outside of the Premises or below floor coverings, above
ceilings or behind walls or columns, such damage shall be repaired by Landlord,
and Tenant shall reimburse Landlord for the cost of such repairs or
replacements, plus an administrative charge equal to five percent (5%) of the
cost of such repairs or replacements. If Tenant fails to make such repairs or
replacements within thirty (30) days after receipt of written notice from
Landlord, Landlord may, at Landlord's option, make such repairs or replacements,
and Tenant shall reimburse Landlord for the cost of such repairs or
replacements, plus an administrative charge equal to five percent (5%) of the
cost of such repairs or replacements. Reimbursement for all repairs performed by
Landlord pursuant to this Section 14 shall be payable as additional Rent by
Tenant to Landlord within ten (10) days following Tenant's receipt of an invoice
from Landlord. Notwithstanding anything contained herein to the contrary, if any
such damage is covered by Landlord's insurance, in whole or in part, Tenant's
liability under this Section 14 shall be limited to the deductible payable by
Landlord and any portion of the cost of repairing such damage not covered by
Landlord's insurance. Landlord agrees to limit the deductible applicable to
casualty insurance policies maintained hereunder to an amount that is consistent
with the amount of deductible maintained by other Class A office buildings in
the Market Area. In connection with repairs or replacements made by Tenant,
Tenant shall provide Landlord with a copy of the contractor agreement regarding
such repairs, copies of certificates of insurance evidencing contractor coverage
satisfactory to Landlord, copies of "as-built" plans and specifications and
other information or documentation reasonably required by Landlord, including
evidence of the lien-free completion of such repairs or replacements.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 15

 

 

15.     Alterations, Additions, Improvements.

(a)     Tenant will make no material alteration, change, improvement,
replacement or addition to the Premises (collectively, "Alterations"), without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned, or delayed. Tenant shall have the right to make minor
Alterations to interior of the Premises which will not affect, in any way, the
mechanical, electrical, plumbing, HVAC, structural and/or fire and life safety
components of the Building and cost less than $20,000.00 and does not require a
permit ("Non-Structural Alterations") without Landlord’s consent. Landlord may,
at its option, require Tenant to submit plans and specifications to Landlord for
approval prior to commencing any Alterations. All Alterations (other than
Non-Structural Alterations) shall be performed by a contractor on Landlord's
approved list (a copy of which may be obtained from the Building manager). All
Alterations shall be done in a good and workmanlike manner, in compliance with
all applicable laws, including, but not limited to, Title III of The Americans
With Disabilities Act of 1990 or any applicable local or state Law regarding
handicapped access (collectively, the "Disability Laws") and in accordance with
Landlord’s sustainability practices under Landlord’s current Gold Level
green/LEED program(s) undertaken or maintained by Landlord. Landlord may, in the
exercise of reasonable judgment, request that Tenant provide Landlord with
appropriate evidence of Tenant's ability to complete and pay for the completion
of the Tenant Alterations such as a performance bond or letter of credit. Upon
completion of the Tenant Alterations, Tenant shall deliver to Landlord an
as-built mylar or digitized (if available) set of plans and specifications for
the Tenant Alterations. Tenant shall require that any contractors used by Tenant
carry a comprehensive liability (including builder's risk) insurance policy in
such amounts as Landlord may reasonably require and provide proof of such
insurance to Landlord prior to the commencement of any Alterations and Tenant
shall require that any contractors used by Tenant comply with such rules and
regulations imposed by Landlord from time to time, including such rules and
regulations related to so-called green/LEED program(s) undertaken or maintained
by Landlord. TENANT SHALL INDEMNIFY AND HOLD LANDLORD AND LANDLORD RELATED
PARTIES HARMLESS FROM, AND REIMBURSE LANDLORD FOR AND WITH RESPECT TO, ANY AND
ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES), DEMANDS, CLAIMS,
CAUSES OF ACTION AND LIENS ARISING FROM AND IN CONNECTION WITH ANY ALTERATIONS
PERFORMED BY TENANT. All persons performing work in the Building at the request
of Tenant shall register with the Building manager prior to initiating any work.
Upon completion of any Alterations, Tenant shall provide Landlord with a copy of
its building permit, final inspection tag and, if plans and specifications were
required by Landlord, final "as built" plans and specifications, together with
evidence of the lien-free completion of such Alterations. Except for the Tenant
Improvements (which shall be governed by the Tenant Improvements Agreement [if
any]), all Alterations now or hereafter placed or constructed on the Premises at
the request of Tenant shall be at Tenant's cost. If Tenant performs such
Alterations, the cost of such Alterations (plus a construction supervision fee
equal to one percent [1%] of hard costs) shall be payable as additional Rent by
Tenant to Landlord within ten (10) days following Tenant's receipt of an invoice
from Landlord. If Landlord performs such Alterations, Landlord’s construction
supervision fee will be three percent (3%) of hard costs.

(b)     Upon the expiration or early termination of this Lease, Tenant may
remove its trade fixtures, office supplies and movable office furniture and
equipment not attached to the Building provided (1) such removal is made prior
to the termination or expiration of the Lease Term; (2) no Event of Default has
occurred and is continuing; and (3) Tenant promptly repairs all damage caused by
such removal. All other property at the Premises, any Alterations to the
Premises, and any other articles attached or affixed to the floor, wall, or
ceiling of the Premises shall, immediately upon installation, be deemed the
property of Landlord and shall be surrendered with the Premises at the
termination or expiration of this Lease, without payment or compensation
therefor. If, however, Landlord so requests in writing, Tenant will, at Tenant's
sole cost and expense, prior to the termination or expiration of the Lease Term,
remove any and all trade fixtures, office supplies and office furniture and
equipment placed or installed by Tenant in the Premises, and any non-Building
Standard Alterations (other than the Tenant Improvements) installed by Tenant or
installed by Landlord at Tenant's request in the Premises and which Landlord
designated as being subject to removal at the time of approval, and will repair
any damage caused by such removal. In addition, Tenant shall, at Tenant's
expense, remove all of Tenant's telecommunications equipment and racks,
including removal from the Premises or from risers or other Common Areas of all
cabling installed by Tenant or for the exclusive use of Tenant, and Tenant shall
promptly repair, at Tenant’s expense, any damage caused by such removal.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 16

 

 

16.     Laws and Regulations; Green/LEED Programs; Disability Laws; Building
Rules and Regulations.

(a)     Landlord represents and warrants to Tenant that to the knowledge of
Landlord, the Common Areas comply with all Disability Laws as of the date of
this Lease and the Complex (other than space leased to tenants) and other
federal, state, and municipal laws applicable to the Building and Premises.
Tenant, at Tenant's sole cost and expense, shall comply with all current and
future federal, state, municipal Laws applicable to the use of the Premises, the
employees, agents, visitors and invitees of Tenant, and the business conducted
in the Premises by Tenant, including, without limitation, all Hazardous
Materials Laws; will not engage in any activity which would cause Landlord's
fire and extended coverage insurance to be canceled or the rate increased (or,
at Landlord's option, Landlord may allow Tenant to engage in such activity
provided Tenant pays for any such increase in the insurance rate); which might,
in the reasonable judgment of Landlord, tend to injure or depreciate the value
of the Building. Without limiting the foregoing, Tenant shall not place or
permit to remain within the Premises any "hazardous materials" or “hazardous
substances” as such terms are now or hereafter defined under applicable
Hazardous Materials Laws, except cleaning supplies, copier toner or other
similar type products commonly found in commercial office space, provided such
items are properly labeled, stored and disposed of in accordance with all
applicable governmental requirements. Notwithstanding the foregoing, nothing in
this Section 16(a) shall be construed as requiring Tenant to be responsible for
any legal requirements applicable to the structural portions of the Premises,
any restrooms within the Building (other than restrooms constructed by or at the
special request of Tenant) or the Building Standard mechanical, electrical,
plumbing or HVAC systems, unless the failure to comply with any such legal
requirements is caused by Tenant or anyone acting for Tenant.

(b)     Tenant, at its sole cost, shall be responsible for compliance with
Disability Laws with respect to (1) the Premises, (2) the Tenant Improvements,
(3) all Alterations made to the Premises or any other acts of Tenant after the
Commencement Date, (4) all requirements of Disability Laws that relate to the
employer-employee relationship or that are necessitated by the special needs of
any employee, agent, visitor or invitee of Tenant and that are not required to
be provided generally, including, without limitation, requirements related to
auxiliary aids and graphics installed by or on behalf of Tenant (other than Base
Building Signage), and (5) all requirements of Disability Laws that relate to
private restrooms constructed by or at the special request of Tenant. Landlord,
at its sole cost, shall be responsible for compliance with Disability Laws with
respect to the Common Areas (including restrooms located upon full floors leased
by Tenant) and the Service Areas. Neither party shall be in default under this
Section 16(b) for its failure to comply with Disability Laws so long as the
responsible party is either contesting in good faith, and by legal means, the
enforcement of Disability Laws, or is undertaking diligent efforts to comply
with Disability Laws.

(c)     Tenant shall cooperate fully with Landlord, at all times, in abiding by
all regulations and requirements which Landlord may prescribe for the proper
functioning and protection of all utilities and services necessary for the
operation of the Premises or the Complex and such other rules and regulations
Landlord may prescribe in connection with the current Gold Level green/LEED
program(s) undertaken or maintained by Landlord, including, without limitation,
surveys adopted by Landlord from time to time for the Building and maintaining
and reporting utility consumption data in a format prescribed by Landlord.
Landlord and its contractors shall have free access to any and all mechanical
installations in the Premises at all reasonable times and upon prior written
notice to Tenant (provided that no such notice or reasonable time requirement
shall be required in the case of emergency or to perform repairs or other
services otherwise required by Landlord under this Lease), and Tenant agrees
that there shall be no construction of partitions or other obstructions which
might interfere with the moving of the servicing equipment of Landlord to or
from the enclosures containing said installations. Tenant further agrees that
neither Tenant nor its employees, agents, licensees, invitees or contractors
shall at any time tamper with, adjust or otherwise in any manner adversely
affect Landlord’s mechanical installations in the Premises or the Complex.
Further, Tenant shall not use or operate the Premises in any manner that will
cause the Premises, Building or Complex or any part thereof not to conform with
Landlord’s sustainability practices or the certification of the Premises,
Building or Complex issued pursuant to the current Gold Level green/LEED
program(s) undertaken or maintained by Landlord, provided that Landlord informs
Tenant in writing what specific activities are restricted or prohibited pursuant
to this provision.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 17

 

 

(d)     Tenant has no affirmative duty to monitor or inspect for mold but Tenant
will inform Landlord if it notices the presence of mold. Tenant will provide
Landlord with access to the Premises upon reasonable prior notice for the
purpose of Landlord inspecting for mold.      If mold is discovered in or around
the Premises and such discovery is brought to the attention of Landlord,
Landlord shall retain an industrial hygienist or other professional mold
consultant to conduct an inspection and prepare a report for Tenant and
Landlord. If the inspection report concludes that mold is present in the
Premises due to actions, omissions or negligence of Landlord or any other person
or entity who is not Tenant Related Party or a contractor or invitee of Tenant,
Landlord will be responsible for the cost of such inspection and the cost of
remediation to the extent of Landlord’s responsibility for the presence of mold
at or within the Premises. If the inspection report concludes that mold is
present in the Premises and such presence is due primarily to actions, omissions
or negligence of Tenant or any person or entity who is a Tenant Related Party or
a contractor or invitee of Tenant, Tenant will be responsible for the cost of
such inspection and the cost of remediation. If the inspection report concludes
that mold is present in the Premises, Landlord will hire a contractor that
specializes in mold remediation to prepare a remediation plan for the Premises
and upon Landlord’s approval of the plan, the contractor will promptly carry out
the work contemplated in the plan in accordance with applicable Laws. To the
extent required by applicable state or local health or safety requirements,
occupants and visitors to the Premises will be notified of the conditions and
the schedule for the remediation. The contractor performing the remediation will
provide a written certification to Landlord and Tenant that the remediation has
been completed in accordance with applicable Laws.

(e)     Landlord may, but is not obligated to contest the amount or validity, in
whole or in part, of any Taxes and such costs shall constitute a part of and be
included in Basic Operating Costs. Tenant has no right to protest any Tax and/or
the appraised value of the Building determined by any taxing authority. Tenant
hereby knowingly, voluntarily and intentionally waives and releases any right,
whether created by law or otherwise, to (a) file or otherwise protest before any
taxing authority any such rate or value determination even though Landlord may
elect not to file any such protest; (b) receive, or otherwise require Landlord
to deliver, a copy of any reappraisal notice received by Landlord from any
taxing authority; and (c) appeal any order of a taxing authority which
determines any such protest. Tenant acknowledges and agrees that the foregoing
waiver and release was bargained for by Landlord and Landlord would not have
agreed to enter into this Lease in the absence of this waiver and release. If,
notwithstanding any such waiver and release, Tenant files or otherwise appeals
any such protest, then Tenant will be in default under this Lease and, in
addition to Landlord's other rights and remedies, Tenant must pay or otherwise
reimburse Landlord for costs incurred in contesting any Taxes. The foregoing
waiver and release covers and includes any and all rights, remedies and recourse
of Tenant, now or at any time hereafter, under Section 41.413 and Section 42.015
of the Texas Tax Code (as currently enacted or hereafter modified) together with
any other or further Laws covering the subject matter thereof. If, as a result
of Tenant's tax protest or appeal, an increase in the value of the Complex
occurs, then Tenant must pay Landlord, in addition to Tenant’s Share of the
costs incurred by Landlord in contesting such Taxes, an amount equal to Tenant’s
Share of the additional Taxes, such amount to be calculated based upon the
increase in value multiplied by the tax rate estimated to be in effect for each
year during the balance of the Lease Term (and to the extent applicable, any
extension of the Lease Term).

(f)     EACH PARTY SHALL DEFEND, INDEMNIFY AND HOLD THE OTHER PARTY AND ITS
RELATED PARTIES HARMLESS FROM, AND REIMBURSE THE OTHER PARTY FOR AND WITH
RESPECT TO, ANY AND ALL COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS'
FEES), DEMANDS, CLAIMS, CAUSES OF ACTION AND LIENS ARISING FROM AND IN
CONNECTION WITH THE FAILURE OF SUCH PARTY TO FULLY COMPLY WITH ITS OBLIGATIONS
SET FORTH IN THIS SECTION 16 OR FROM THE PRESENCE, TREATMENT, STORAGE,
TRANSPORTATION, DISPOSAL, RELEASE OR MANAGEMENT OF HAZARDOUS MATERIALS IN, ON,
UNDER, UPON OR FROM THE PROPERTY RESULTING FROM OR RELATING TO IN THE CASE OF
TENANT, FROM TENANT’S USE OF THE PREMISES AND IN ALL OTHER CASES LANDLORD WILL
BE RESPONSIBLE FOR ALL OF THE FOREGOING.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 18

 

 

17.     Entry by Landlord.

(a)     Tenant shall permit Landlord to erect, use and maintain pipes, ducts,
wiring and conduits in and through the Premises, so long as Tenant's use, layout
or design of the Premises is not materially affected or altered. Landlord or
Landlord's agents shall have the right to enter upon the Premises in the event
of an emergency, or to inspect the Premises, to perform janitorial and other
services, to conduct safety and other testing in the Premises and to make such
repairs, alterations, improvements or additions to the Premises or the Building
as Landlord may deem necessary or desirable. Janitorial and cleaning services
shall be performed after Normal Business Hours. Any entry or work by Landlord
may be during Normal Business Hours after reasonable notice to Tenant and
Landlord may use reasonable efforts to ensure that any entry or work shall not
materially interfere with Tenant's occupancy of the Premises, however, any such
interference shall not be a default by Landlord. Tenant shall not be responsible
for any claims arising out of any person engaged by the contractor providing
janitorial services to the Premises that are based on such person not being
eligible to work in the United States.

(b)     If Tenant shall not be personally present to permit an entry into the
Premises when for any reason an entry therein shall be necessary or permissible,
Landlord (or Landlord's agents), after attempting to notify Tenant (unless
Landlord believes an emergency situation exists), may enter the Premises without
rendering Landlord or its agents liable therefor (if during such entry Landlord
or Landlord's agent shall accord reasonable care to Tenant's property), and
without relieving Tenant of any obligations under this Lease.

(c)     Landlord may enter the Premises upon reasonable prior notice and at a
mutually convenient time for the purpose of conducting such inspections, tests
and studies as Landlord may deem desirable or necessary to confirm Tenant's
compliance with all Laws (including Hazardous Materials Laws) or for other
purposes necessary in Landlord's reasonable judgment to ensure the sound
condition of the Building and the systems serving the Building. Landlord's
rights under this Section 17 are for Landlord's own protection only, and
Landlord has not, and shall not be deemed to have assumed any responsibility to
Tenant or any other party for compliance with Laws as a result of the exercise
or non-exercise of such rights.

(d)     Landlord may do any of the foregoing, or undertake any of the inspection
or work described in the preceding paragraphs without such action constituting
an actual or constructive eviction of Tenant, in whole or in part, or giving
rise to an abatement of Rent by reason of loss or interruption of business of
the Tenant, or otherwise.

18.     Assignment and Subletting.

(a)     Except for a Permitted Transfer (as defined below), Tenant shall not
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge or hypothecate its leasehold interest or grant any concession or license
within the Premises (any such assignment, sublease, mortgage, pledge,
hypothecation, or grant of a concession or license being hereinafter referred to
in this Section 18 as a "Transfer") without the prior written consent of
Landlord (which consent shall not be unreasonably withheld, delayed or
conditioned) and any attempt to effect a Transfer without such consent of
Landlord shall be void and of no effect. In order for Tenant to make a Transfer,
Tenant must request in writing Landlord's consent at least thirty (30) days in
advance of the date on which Tenant desires to make a Transfer; provided,
however if the proposed Transfer requires any negotiations or written agreement
between Landlord, Tenant and/or the transferee, Tenant shall pay Landlord’s
reasonable attorney’s fees incurred in connection with such negotiations or
documentation not to exceed $750.00. Such request shall include the name of the
proposed assignee or sublessee, current financial information on the proposed
assignee or sublessee and the terms of the proposed Transfer. Landlord shall,
within fifteen (15) days following receipt of such request, notify Tenant in
writing that Landlord elects (1) to permit Tenant to assign or sublet such space
in accordance with the terms provided to Landlord, or (2) to refuse consent to
Tenant's requested Transfer and to continue this Lease in full force and effect
as to the entire Premises. If Landlord shall fail to notify Tenant in writing of
such election within said fifteen (15) day period, Landlord shall be deemed to
have elected option (1) above. If Landlord elects to exercise option (1) above,
Tenant agrees to provide, at its expense, direct access from any sublet space or
concession area to a public corridor of the Building, and such other
improvements, alterations or additions as may be required by applicable law. The
prohibition against a Transfer contained herein shall not be construed to
include a prohibition against any Transfer by merger, sale of assets, sale of a
controlling interest in stock or by operation of

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 19

 

 

law. Notwithstanding the foregoing or anything else to the contrary in this
Lease, if no Event of Default has occurred and is continuing, Tenant shall have
the right, subject to Section 18(b), to make a Transfer of this Lease without
the prior written consent of Landlord (a "Permitted Transfer") to a parent or
subsidiary of Tenant, or an affiliate of Tenant that is controlled, directly or
indirectly, by Tenant so long as such transferee has a net worth equal to the
net worth of Tenant on the date of this Lease and the transferee intends to use
the Premises in a comparable manner to Tenant’s use. Any assignment or sublease
must be in writing and Tenant shall have provided Landlord with copy of the
executed copy of assignment or sublease within 15 days after the date of such
sublease or assignment.

(b)      Notwithstanding that the prior express written consent of Landlord to a
Transfer may have been obtained under the provisions of Section 18(a) or that
such permission is not required, the following shall apply to all Transfers:

(1)     Tenant shall, in the case of an assignment, cause the assignee to
expressly assume in writing and to agree to perform all of the covenants, duties
and obligations of Tenant hereunder, and such transferee shall be jointly and
severally liable therefor along with Tenant (i.e, Landlord's consent to any
Transfer shall not release Tenant from performing its obligations under this
Lease, but rather Tenant and its transferee shall be jointly and severally
liable therefor);

(2)     In the event that the rent or other consideration due and payable by a
sublessee or assignee under any such permitted sublease or assignment exceeds
the Rent for the portion of the Premises so transferred, then Tenant shall pay
to Landlord, as additional Rent, fifty percent (50%) of all such excess rental
and other consideration, immediately upon receipt thereof by Tenant from such
transferee;

(3)     No usage of the Premises materially different from the usage herein
provided to be made by Tenant shall be permitted, and all of the terms and
provisions of this Lease shall continue to apply after a Transfer; and

(4)     Any such transferee's obligations shall include, without limitation, the
obligation to pay Rent as to the portion of the Premises subject to the
Transfer, and Landlord shall be permitted to enforce the provisions of this
Lease against the undersigned Tenant or any transferee, or both, without demand
upon or proceeding in any way against any other persons. Landlord may collect
Rent directly from the transferee and apply the net amount collected to the Rent
reserved in this Lease, without the requirement of any consent or approval from
Tenant.

(d)     No assignee or subtenant of the Premises shall be a then-existing tenant
or occupant of the Building or a person or entity with whom Landlord is then
dealing with regard to leasing space in the Building or with whom Landlord has
had any dealings with the past three months with regard to leasing space in the
Building. The provisions of this Section 18(d) are not applicable to any of the
foregoing if Landlord was unwilling or unable to lease to such person or entity
the amount of space they had requested.

(e)     For purposes of this Section 18, and in addition to any other reasonable
grounds for denial, Landlord’s consent to a Transfer will be deemed reasonably
withheld if in Landlord’s good faith judgment, any one or more of the following
apply: (a) the proposed use of the Premises by the proposed transferee may or
will cause the Building or Complex or any part thereof not to conform with the
current Gold Level green/LEED program(s) undertaken or maintained by Landlord;
(b) if the subject space is only a portion of the Premises and the physical
subdivision of such portion is, or would render the Premises, not with
appropriate means of ingress and egress or is otherwise not readily divisible
from the Premises; (c) the Transfer would require alterations to the Building or
the Complex to comply with applicable Laws; (d) the transferee is a government
(or agency or instrumentality thereof); or (e) an Event of Default exists under
this Lease at the time Tenant requests consent to the proposed Transfer.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 20

 

 

19.     Mechanic's Liens. Tenant will not permit any mechanic's liens,
materialmen's liens or other liens to be placed upon the Premises or the Complex
for any work performed by or at the request of Tenant, or any assignee,
sublessee or licensee of Tenant, and nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, to any person for the performance of any
labor or the furnishing of any materials to the Premises, or any part thereof,
nor as giving Tenant any right, power, or authority to contract for or permit
the rendering of any services or the furnishing of any materials that would give
rise to any mechanic's or other liens against the Premises or the Complex. In
the event any such lien is attached to the Premises or the Complex and not
discharged by payment, bonding or otherwise within fifteen (15) days after
receipt of written notice from Landlord, then, in addition to any other right or
remedy of Landlord, Landlord may, but shall not be obligated to, discharge the
same. Any amount paid by Landlord for the aforesaid purpose shall be paid by
Tenant to Landlord on demand as additional Rent and shall bear interest at the
Default Rate from the date paid by Landlord until reimbursed by Tenant.

20.     Property Insurance.

(a)     Landlord shall maintain a policy or policies of fire and extended
coverage insurance, including flood and earthquake coverage, on the portion of
the Complex that is the property of Landlord, including Alterations by Tenant
that have become the property of Landlord, in such amounts as Landlord's
mortgagee may require, but in no event in an amount equal to less than eighty
percent (80%) of the replacement cost. Such insurance shall be maintained at the
expense of Landlord (as a part of the Basic Operating Costs), and payments for
losses thereunder shall be made solely to Landlord or the mortgagees of Landlord
as their interests shall appear. Tenant shall maintain at its expense, in an
amount equal to full replacement cost, fire and extended coverage insurance,
including flood and earthquake coverage, on all of its personal property,
including removable trade fixtures, located in the Premises and in such
additional amounts as are required to meet Tenant's obligations pursuant to
Section 24 hereof. Tenant shall, at Landlord's request from time to time,
provide Landlord with current certificates of insurance evidencing Tenant's
compliance with this Section 20 and Section 21. Tenant shall obtain the
agreement of Tenant's insurers to notify Landlord that a policy is due to expire
at least fifteen (15) days prior to such expiration.

(b)     Tenant shall maintain throughout the Lease Term a policy or policies of
"all risk" extended coverage insurance protecting Tenant against loss of or
damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, paintings, decorations, fixtures, inventory and other business
personal property located in or about the Premises to the full replacement value
of the property so insured and endorsed to provide that Tenant's insurance is
primary in the event of any overlapping coverage with the insurance carried by
Landlord. Such insurance shall be maintained at the expense of Tenant and
payment for losses thereunder shall be made solely to Tenant or the mortgagees
of Tenant (if permitted hereunder) as their interests shall appear. Tenant
shall, prior to occupancy of the Premises and at Landlord's request from time to
time, provide Landlord with a current certificate of insurance evidencing
Tenant's compliance with this Section 20. Tenant shall obtain the agreement of
Tenant's insurers to notify Landlord that a property insurance policy is due to
be canceled or expire at least fifteen (15) days prior to such cancellation or
expiration.

21.     Liability Insurance.

(a)     In addition to the property insurance described above, Tenant shall keep
in force throughout the Lease Term: (i) a Commercial General Liability insurance
policy or policies to protect the Landlord against liability to the public or to
any invitee of tenant or a Landlord Related Party incidental to the use of or
resulting from any accident occurring in or upon the Premises with a limit of
not less than $5,000,000.00 per occurrence (or $3,000,000.00 per occurrence and
an umbrella policy providing up to $5,000,000 of coverage), or such larger
amount as Landlord may reasonably require from time to time that in Landlord's
reasonable judgment is then being customarily required by landlords of buildings
comparable to the Building, covering bodily injury and property damage liability
and $1,000,000 products/completed operations aggregate; (ii) Business Auto
Liability covering owned and hired vehicles with a limit of not less than
$1,000,000 per accident; (iii) insurance protecting against liability under
Worker’s Compensation Laws with limits at least as required by statue;
(iv) Employers Liability with limits of $1,000,000 each accident, $1,000,000
disease policy limit, $1,000,000 disease-each employee; and (v) Business
Interruption Insurance with limit of liability representing loss of at least
approximately one year of income.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 21

 

 

(b)     Each of the aforesaid policies or certificates thereof shall be
delivered to Landlord by Tenant upon the Commencement Date and at least thirty
(30) days prior to each renewal of said insurance, and shall (i) be provided at
Tenant’s expense; (ii) name the Landlord, FSP Property Management LLC, any
mortgagee designated by Landlord and the building management company, if any, as
additional insureds; (iii) be issued by an insurance company authorized to issue
insurance in the State and rated in Best's Insurance Guide or any successor
thereto as having a "Best’s Rating" of at least "A-" and a "Financial Size
Category" of at least "VII" during the Term; (iv) provide that said insurance
shall not be cancelled unless fifteen (15) days prior written notice (ten days
for nonpayment of premium) shall have been given to Landlord; (v) contain an
endorsement that Tenant's insurance is primary for claims arising out of an
incident or event occurring within the Premises; and (vii) include coverage for
the contractual liability of Tenant to indemnify Landlord and Landlord Related
Parties pursuant to Section 22(a). Tenant shall obtain the agreement of Tenant's
insurers to notify Landlord that a liability insurance policy is due to be
canceled or expire at least thirty (30) days prior to such cancellation or
expiration.

(c)     Whenever Tenant shall undertake any Alterations, the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Alterations, without limitation including
liability under any applicable structural work, act, and such other insurance as
Landlord shall require; and the policies of or certificates evidencing such
insurance must be delivered to Landlord prior to the commencement of any such
Alterations.

(d)     Landlord will maintain a policy or policies of comprehensive general
liability insurance and environmental insurance with respect to the Complex, but
excluding the Premises, in such amounts as are required by Landlord's mortgagee
or are determined to be necessary by Landlord, and the costs of such insurance
shall be included in the Basic Operating Costs. Payments for losses thereunder
shall be made solely to Landlord or the mortgagees of Landlord as their
interests shall appear.

22.     INDEMNITY.

(a)     TENANT SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD AND EACH
LANDLORD RELATED PARTY FROM AND AGAINST CLAIMS RESULTING FROM ANY INJURIES TO OR
DEATH OF ANY PERSON OR ANY DAMAGE TO PROPERTY WHICH ARISES, OR IS CLAIMED TO
ARISE FROM: (1) AN INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE PREMISES;
OR (2) THE OPERATION OR CONDUCT OF TENANT'S BUSINESS WITHIN THE PREMISES, OR (3)
ANY BREACH OF THE REA BY TENANT OR ANY TENANT RELATED PARTY, OR (4) IF ANY SUCH
CLAIM IS MADE AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY, TENANT SHALL, AT
TENANT'S SOLE COST AND EXPENSE, DEFEND SUCH CLAIM BY OR THROUGH ATTORNEYS
REASONABLY ACCEPTABLE TO LANDLORD. The indemnity obligations of Tenant under
this Section 22(a) shall not apply to a Claim arising out of the negligence or
intentional misconduct of Landlord or any Landlord Related Party.

(b)     LANDLORD SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS TENANT AND EACH
TENANT RELATED PARTY FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
DAMAGES, CLAIMS, SUITS, LOSSES, CAUSES OF ACTION, LIENS, JUDGMENTS AND EXPENSES
(INCLUDING COURT COSTS, ATTORNEYS' FEES AND COSTS OF INVESTIGATION) OF ANY KIND,
NATURE OR DESCRIPTION RESULTING FROM ANY INJURIES TO OR DEATH OF ANY PERSON OR
ANY DAMAGE TO PROPERTY WHICH ARISES, OR IS CLAIMED TO ARISE FROM, (1) AN
INCIDENT OR EVENT WHICH OCCURRED WITHIN OR ON THE COMMON AREAS; OR (2) THE
OPERATION OR CONDUCT OF LANDLORD'S BUSINESS WITHIN THE COMMON AREAS; OR (3) ANY
BREACH OF THE REA BY LANDLORD OR ANY LANDLORD RELATED PARTY (COLLECTIVELY, THE
"CLAIMS"), EVEN IF THE CLAIM IS BASED ON THE JOINT OR COMPARATIVE THE NEGLIGENT
ACTS OR OMISSIONS OF TENANT OR ANY TENANT RELATED PARTY. IF ANY SUCH CLAIM IS
MADE AGAINST TENANT OR ANY TENANT RELATED PARTY, LANDLORD SHALL, AT LANDLORD'S
SOLE COST AND EXPENSE, DEFEND SUCH CLAIM BY OR THROUGH ATTORNEYS REASONABLY
ACCEPTABLE TO TENANT. The indemnity obligations of Landlord under this
Section 22(b) shall not apply to a claim arising out of the gross negligence or
intentional misconduct of Tenant or any Tenant Related Party.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 22

 

 

23.     WAIVER OF SUBROGATION RIGHTS. NOTWITHSTANDING ANYTHING IN THIS LEASE TO
THE CONTRARY, TO THE EXTENT THAT AND SO LONG AS THE SAME IS PERMITTED UNDER THE
LAWS AND REGULATIONS GOVERNING THE WRITING OF INSURANCE WITHIN THE STATE, ALL
INSURANCE CARRIED BY EITHER LANDLORD OR TENANT SHALL PROVIDE FOR A WAIVER OF
RIGHTS OF SUBROGATION AGAINST LANDLORD AND TENANT ON THE PART OF THE INSURANCE
CARRIER. UNLESS THE WAIVERS CONTEMPLATED BY THIS SENTENCE ARE NOT OBTAINABLE FOR
THE REASONS DESCRIBED IN THIS SECTION 23, LANDLORD AND TENANT EACH HEREBY WAIVE
ANY AND ALL RIGHTS OF RECOVERY, CLAIMS, ACTIONS OR CAUSES OF ACTION AGAINST THE
OTHER, ITS AGENTS, OFFICERS, OR EMPLOYEES, FOR ANY LOSS OR DAMAGE TO PROPERTY OR
ANY INJURIES TO OR DEATH OF ANY PERSON WHICH IS COVERED OR WOULD HAVE BEEN
COVERED UNDER THE INSURANCE POLICIES REQUIRED UNDER THIS LEASE. THE FOREGOING
RELEASE SHALL NOT APPLY TO LOSSES OR DAMAGES IN EXCESS OF ACTUAL OR REQUIRED
POLICY LIMITS (WHICHEVER IS GREATER) NOR TO ANY DEDUCTIBLE (UP TO A MAXIMUM OF
$50,000) APPLICABLE UNDER ANY POLICY OBTAINED BY THE WAIVING PARTY. THE FAILURE
OF EITHER PARTY (THE "DEFAULTING PARTY") TO TAKE OUT OR MAINTAIN ANY INSURANCE
POLICY REQUIRED UNDER THIS LEASE SHALL BE A DEFENSE TO ANY CLAIM ASSERTED BY THE
DEFAULTING PARTY AGAINST THE OTHER PARTY HERETO BY REASON OF ANY LOSS SUSTAINED
BY THE DEFAULTING PARTY THAT WOULD HAVE BEEN COVERED BY ANY SUCH REQUIRED
POLICY. THE WAIVERS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE IN
ADDITION TO, AND NOT IN SUBSTITUTION FOR, ANY OTHER WAIVERS, INDEMNITIES, OR
EXCLUSIONS OF LIABILITIES SET FORTH IN THIS LEASE.

24.     Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building shall be so damaged by fire or other casualty
that (i) substantial alteration or reconstruction of the Building shall, in the
judgment of an independent architect selected by Landlord, be required (whether
or not the Premises shall have been damaged by such fire or other casualty), or
(ii) in the event any mortgagee under a first mortgage or first deed of trust
covering the Building should require that the insurance proceeds payable as a
result of said fire or other casualty be used to retire the mortgage debt, or
(iii) in the event of the occurrence of a casualty which is not insured under
the "all risk" extended coverage insurance required to be carried by Landlord
pursuant to the terms of Section 20, Landlord may, at its option, terminate this
Lease by notifying Tenant in writing of such termination within fifteen (15)
days after the date of Landlord's receipt of the estimated cost of
reconstruction or determination by a mortgagee to take the proceeds in which
event the Rent hereunder shall be abated as of the date of such damage. If
Landlord does not elect to terminate this Lease, Landlord shall, as soon as
practicable, but no more than sixty (60) days after the date of such damage,
begin to repair and restore the Building and shall proceed with reasonable
diligence to restore the Building to substantially the same condition which it
was in immediately prior to the occurrence of the fire or other casualty, except
that Landlord shall not be required to rebuild, repair, or replace any part of
Tenant's furniture, fixtures and equipment removable by Tenant under the
provisions of this Lease or any Alterations to the Premises made by Tenant
following the Commencement Date which were not approved by Landlord in writing,
and Landlord shall not in any event be required to spend for such work an amount
in excess of the insurance proceeds actually received by Landlord as a result of
the fire or other casualty, plus any deductible amounts thereunder. If Landlord
determines that insurance proceeds will be insufficient to restore the Building
as required by this Section 24, Landlord may, at its option, elect to either
(1) terminate this Lease by written notice to Tenant, or (2) provide the extra
funds necessary to complete the restoration. In the event Landlord did not
originally construct any Alterations to be repaired, the time for Landlord to
commence and complete such repairs shall be extended by the amount of time
necessary for Landlord to obtain detailed working drawings of the Alterations to
be repaired. In the event Landlord does not either commence the repairs to the
Building within the time required herein, or complete the repairs to the
Building within two hundred seventy (270) days after the date of such damage,
Tenant may terminate the Lease by written notice thereof to Landlord given no
later than thirty (30) days following the date on which Landlord was to commence
or complete such repairs, as the case may be. Landlord shall not be liable for
any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting in any way from such damage or the repair thereof, except that
Landlord shall allow Tenant an equitable abatement of Rent during the time that
all or any portion of the Premises are rendered untenantable because of the lack
of essential services such as electricity, HVAC or elevator service or are
otherwise unfit for occupancy and have been vacated by Tenant.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 23

 

 

25.     Condemnation. If (i) more than thirty percent (30%) of the Rentable Area
of the Building or (ii) more than thirty percent (30%) of the Rentable Area of
the Premises shall be taken for any public or quasi-public use, by right of
eminent domain or otherwise, or sold in lieu of condemnation, then this Lease
shall terminate as of the date when physical possession of the Building or the
Premises are taken by the condemning authority. If this Lease is not so
terminated upon any such taking or sale, the Base Rental payable hereunder shall
be diminished by an amount representing that portion of Base Rental applicable
to the portion of the Premises subject to such taking or sale, and Landlord
shall to the extent Landlord deems feasible, restore the Building and the
Premises to substantially their former condition, except that Landlord shall not
be required to rebuild, repair, or replace any Alterations to the Premises made
by Tenant following the Commencement Date which were not approved by Landlord in
writing, nor shall Landlord in any event be required to spend for such work an
amount in excess of the amount received by Landlord as compensation for such
taking. All amounts awarded upon a taking of any part or all of the Property,
Building or the Premises shall belong to Landlord, and Tenant shall not be
entitled to and expressly waives all claims to any such compensation, except
that Tenant may make a separate claim upon the condemning authority for expenses
related to relocation and the unamortized cost of leasehold improvements paid
for by Tenant.

26.     DAMAGES FROM CERTAIN CAUSES.

(a)     NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, AND
SUBJECT TO THE TERMS OF SECTION 23, NEITHER LANDLORD NOR ANY LANDLORD RELATED
PARTY SHALL BE LIABLE FOR DAMAGES TO TENANT OR ANY PARTY CLAIMING THROUGH TENANT
FOR ANY INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO PROPERTY OR FOR
INTERRUPTION OR DAMAGE TO BUSINESS RESULTING FROM ANY OF THE FOLLOWING REASONS:
(i) ANY ACT, OMISSION OR NEGLIGENCE OF TENANT OR TENANT'S EMPLOYEES, AGENTS,
CONTRACTORS, OFFICERS, SUBTENANTS, ASSIGNEES, LICENSEES, INVITEES OR CUSTOMERS;
(ii) ANY ACT, OMISSION OR NEGLIGENCE OF ANY OTHER TENANT WITHIN THE BUILDING, OR
ANY OF THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, TENANTS, ASSIGNEES,
LICENSEES, INVITEES OR CUSTOMERS; (iii) THE REPAIR, ALTERATION, MAINTENANCE,
DAMAGE OR DESTRUCTION OF THE PREMISES OR ANY OTHER PORTION OF THE BUILDING
(INCLUDING THE CONSTRUCTION OF LEASEHOLD IMPROVEMENTS FOR OTHER TENANTS OF THE
BUILDING), EXCEPT TO THE EXTENT LANDLORD IS OTHERWISE RESPONSIBLE FOR SUCH
REPAIR OR MAINTENANCE PURSUANT TO THIS LEASE OR ANY DAMAGE OR DESTRUCTION IS
CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR ANY LANDLORD
RELATED PARTY; (iv) VANDALISM, THEFT, BURGLARY AND OTHER CRIMINAL ACTS (OTHER
THAN THOSE COMMITTED BY LANDLORD'S EMPLOYEES OR CONTRACTORS); (v)  INJURY DONE
OR OCCASIONED BY WIND, SNOW, RAIN OR ICE, FIRE, ACT OF GOD, PUBLIC ENEMY,
INJUNCTION, RIOT, STRIKE, INSURRECTION, WAR, COURT ORDER, REQUISITION, ORDER OF
ANY GOVERNMENTAL BODY OR AUTHORITY, OR (vi) ANY OTHER CAUSE BEYOND THE
REASONABLE CONTROL OF LANDLORD. UNDER NO CIRCUMSTANCES SHALL LANDLORD BE LIABLE
FOR DAMAGES RELATED TO BUSINESS INTERRUPTION OR LOSS OF PROFITS. THE PROVISIONS
OF THIS SECTION 26(a) SHALL NOT LIMIT THE OBLIGATIONS OF LANDLORD OR THE RIGHTS
OF TENANT UNDER THIS LEASE.

(b)     NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, AND
SUBJECT TO THE TERMS OF SECTION 23, NEITHER TENANT NOR ANY TENANT RELATED PARTY
SHALL BE LIABLE FOR DAMAGES TO LANDLORD OR ANY PARTY CLAIMING THROUGH LANDLORD
FOR ANY INJURY TO OR DEATH OF ANY PERSON OR DAMAGE TO PROPERTY OR FOR
INTERRUPTION OR DAMAGE TO BUSINESS RESULTING FROM ANY OF THE FOLLOWING REASONS:
(i) ANY ACT, OMISSION OR NEGLIGENCE OF LANDLORD OR LANDLORD'S EMPLOYEES, AGENTS,
CONTRACTORS, OFFICERS, SUBTENANTS, ASSIGNEES, LICENSEES, INVITEES OR CUSTOMERS;
(ii) ANY ACT, OMISSION OR NEGLIGENCE OF ANY OTHER TENANT WITHIN THE BUILDING, OR
ANY OF THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, TENANTS, ASSIGNEES,
LICENSEES, INVITEES OR CUSTOMERS; (iii) VANDALISM, THEFT, BURGLARY AND OTHER
CRIMINAL ACTS (OTHER THAN THOSE COMMITTED BY TENANT'S EMPLOYEES OR CONTRACTORS);
(iv) INJURY DONE OR OCCASIONED BY WIND, SNOW, RAIN OR ICE, FIRE, ACT OF GOD,
PUBLIC ENEMY, INJUNCTION, RIOT, STRIKE, INSURRECTION, WAR, COURT ORDER,
REQUISITION, ORDER OF ANY GOVERNMENTAL BODY OR AUTHORITY, OR (v) ANY OTHER CAUSE
BEYOND THE REASONABLE CONTROL OF TENANT. UNDER NO CIRCUMSTANCES SHALL TENANT BE
LIABLE FOR DAMAGES RELATED TO BUSINESS INTERRUPTION OR LOSS OF PROFITS. THE
PROVISIONS OF THIS SECTION 26(b) SHALL NOT LIMIT THE OBLIGATIONS OF TENANT OR
THE RIGHTS OF LANDLORD UNDER THIS LEASE.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 24

 

 

27.     Default by Tenant.

(a)     The following events shall be deemed to be events of default by Tenant
under this Lease (hereinafter called an "Event of Default"):

(1)     Tenant shall fail to timely pay any Rent and such failure shall continue
for a period of ten (10) days after written notice of such default shall have
been given to Tenant; provided, however, Landlord shall not be obligated to give
Tenant written notice of its failure to pay Rent more than two times in any
12-month period and after the second notice, an Event of Default shall occur
automatically upon Tenant’s failure to timely pay any Rent within such 12-month
period without the requirement of any further notice from Landlord;

(2)     Tenant shall fail to comply with any terms, provisions or covenants of
this Lease or any other agreement between Landlord and Tenant not requiring the
payment of Rent, and such failure shall continue for a period of thirty (30)
days after written notice of such failure is delivered to Tenant or, if such
failure cannot reasonably be cured within such thirty (30) day period, Tenant
shall fail to commence to cure such failure within such thirty (30) day period
and/or shall thereafter fail to prosecute such cure diligently and continuously
to completion within sixty (60) days of the date of Landlord's notice of
default;

(3)     Tenant takes any action to, or notifies Landlord that Tenant intends to,
file a petition under any section or chapter of the United States Bankruptcy
Code, as amended from time to time, or under any similar Law of the United
States or any state thereof; or a petition shall be filed against Tenant or any
Guarantor under any such statute and shall not be dismissed within 90 days
thereafter; or

(4)     a receiver or trustee shall be appointed for Tenant's leasehold interest
in the Premises or for all or a substantial part of the assets of Tenant

(b)     Upon the occurrence of any Event of Default, Landlord may, at its option
and without further notice to Tenant and without judicial process, in addition
to all other remedies given hereunder or by Law or equity, do any one or more of
the following: (1) terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord; (2) enter upon and take
possession of the Premises and expel or remove Tenant therefrom, with or without
having terminated this Lease; (3) apply all or any part of the Security Deposit
to cure such Event of Default; (4) change or re-key all locks to entrances to
the Premises, and Landlord shall have no obligation to give Tenant a new key to
the Premises until such Event of Default is cured; and (5) remove from the
Premises any furniture, fixtures, equipment or other personal property of
Tenant, without liability for trespass or conversion, and store such items
either in the Complex or elsewhere at the sole cost of Tenant and without
liability to Tenant. Any of such furniture, fixtures, equipment or personal
property not claimed within thirty (30) days from the date of removal shall be
deemed abandoned.

(c)     Exercise by Landlord of any one or more remedies hereunder shall not
constitute forfeiture or an acceptance of surrender of the Premises by Tenant,
it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant.

(d)     If Landlord terminates this Lease by reason of an Event of Default,
Tenant shall pay to Landlord the sum of (1) the cost of recovering the Premises,
(2) the cost of repairing any damage to the Premises, (3) any amounts owed by
Tenant under this Lease that have accrued but not been paid, and (4) any other
damages or relief which Landlord may be entitled to at law or in equity. If
Tenant has prepaid any Base Rental on this Lease, Landlord may apply such
prepaid Base Rental against costs, expenses and damages suffered or incurred by
Landlord in connection with Tenant’s default and shall refund to Tenant the
balance, if any, of such prepaid Base Rental.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 25

 

 

(e)     If Tenant should fail to make any payment, perform any obligation, or
cure any default hereunder within ten (10) days after receipt of written notice
thereof, Landlord, without obligation to do so and without thereby waiving such
failure or default, may make such payment, perform such obligation, and/or
remedy such other default for the account of Tenant (and enter the Premises for
such purpose), and Tenant shall, within ten (10) days following written demand,
pay all costs, expenses and disbursements (including attorneys' fees) incurred
by Landlord in taking such remedial action, plus, at the option of Landlord,
interest thereon at the Default Rate.

(f)     If an Event of Default occurs and continues beyond applicable notice,
grace and cure periods, Landlord agrees to comply with its obligations under
Texas law to mitigate damages. Tenant agrees that such obligations will be
satisfied if Landlord undertakes to lease the Premises to another tenant (a
"Substitute Tenant") in accordance with the following criteria: (a) Landlord
will have no obligation to solicit or entertain negotiations with any other
prospective tenants for the Premises until Landlord obtains full and complete
possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant; (b)
Landlord will not be obligated to lease or show the Premises on a priority
basis, or offer the Premises to a prospective tenant when other space in the
Building suitable for the prospective tenant's use is (or soon will be)
available; (c) Landlord will not be obligated to lease the Premises to a
Substitute Tenant for a Base Rental less than the current fair market Base
Rental then prevailing for similar uses in comparable buildings in the same
market area as the Building, nor will Landlord be obligated to enter into a new
lease under other terms and conditions that are unacceptable to Landlord under
Landlord's then current leasing policies for comparable space in the Building;
(d) Landlord will not be obligated to enter into a lease with a Substitute
Tenant whose use would (i) violate any restriction, covenant, or requirement
contained in the lease of another tenant of the Building; (ii) adversely affect
the reputation of the Building; or (iii) be incompatible with other uses of the
Building; (e) Landlord will not be obligated to enter into a lease with any
proposed Substitute Tenant that does not have, in Landlord's reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and (f) Landlord will not be required to expend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless: (i) Tenant pays any such sum to Landlord in advance of
Landlord's execution of a lease with the proposed Substitute Tenant (which
payment will not be in lieu of any damages or other sums to which Landlord may
be entitled as a result of Tenant's default under this Lease); or (ii) Landlord,
in Landlord's reasonable discretion, determines that any such expenditure is
financially justified in connection with entering into a lease with the
prospective Substitute Tenant; and (f) Tenant hereby waives any right to assert,
claim or allege that Landlord has not fulfilled its duty to mitigate damages as
a result of an Event of Default if Landlord’s efforts to mitigate are in
compliance with the provisions of this Section 27 (g).

(g)     Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless of whether the breach or default constitutes an Event of Default, and
regardless of whether suit is commenced or judgment is entered. Such loss
includes all reasonable legal fees, costs and expenses (including paralegal
fees, expert fees, and other professional fees and expenses) Landlord incurs
investigating, negotiating, settling or enforcing any of Landlord’s rights or
remedies or otherwise protecting Landlord’s interests under this Lease. In
addition to the foregoing, Landlord is entitled to reimbursement of all of
Landlord’s fees, expenses and damages, including, but not limited to, reasonable
attorneys’ fees and paralegal and other professional fees and expenses, Landlord
incurs in connection with any bankruptcy or insolvency proceeding involving
Tenant including, without limitation, any proceeding under any chapter of the
Bankruptcy Code; by exercising and advocating rights under Section 365 of the
Bankruptcy Code; by proposing a plan of reorganization and objecting to
competing plans; and by filing motions for relief from stay. Such fees and
expenses are payable on demand, or, in any event, upon assumption or rejection
of this Lease in bankruptcy. Subject to Section 31 below, in no event shall
Tenant be liable to Landlord for consequential, special or punitive damages by
reason of a failure to perform (or a default) by Tenant under this Lease.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 26

 

 

(h)     Tenant waives and releases all Claims, Tenant may have resulting from
Landlord’s re-entry and taking possession of the Premises pursuant to this
Section 27 by any lawful means and removing, storing or disposing of Tenant’s
property as permitted under this Lease, regardless of whether this Lease is
terminated and, to the fullest extent allowable under the Laws, Tenant releases
and will indemnify, protect, defend (with counsel reasonably acceptable to
Landlord) and hold harmless Landlord and the Landlord Related Parties from and
against any and all Claims arising therefrom. No such re-entry is to be
considered or construed as a forcible entry by Landlord. THIS INDEMNITY
PROVISION IS INTENDED TO INDEMNIFY LANDLORD, LANDLORD RELATED PARTIES AND THEIR
RESPECTIVE AGENTS AGAINST THE CONSEQUENCES OF THEIR OWN NEGLIGENCE OR FAULT WHEN
LANDLORD OR ITS AGENTS ARE JOINTLY, COMPARATIVELY, OR CONCURRENTLY NEGLIGENT
WITH TENANT (BUT NOT WHEN THE NEGLIGENCE OR FAULT OF LANDLORD, LANDLORD RELATED
PARTIES OR THEIR AGENTS IS THE SOLE BASIS OF THE CLAIM). No such re-entry is to
be considered or construed as a forcible entry by Landlord.

28.     Default by Landlord. Landlord shall be in default under this Lease if
Landlord fails to perform any of its obligations hereunder and such failure
continues for a period of thirty (30) days after Tenant delivers written notice
of such failure to Landlord and to the holder(s) of any indebtedness or other
obligations secured by any mortgage or deed of trust affecting the Premises, the
name and address of which have been provided to Tenant in writing, provided that
if such failure cannot reasonably be cured within such thirty (30) day period,
Landlord shall not be in default hereunder as long as Landlord or such holder(s)
commences the remedying of such failure within such thirty-day period and
diligently prosecutes the same to completion, during which time Landlord and
such holder(s), or either of them, or their agents or employees, shall be
entitled to enter upon the Premises and do whatever may be necessary to remedy
such failure. In no event shall Landlord be liable to Tenant for consequential,
special or punitive damages by reason of a failure to perform (or a default) by
Landlord under this Lease.

29.     Quiet Enjoyment. Tenant, on paying all sums herein called for and
performing and observing all of its covenants and agreements hereunder, shall
and may peaceably and quietly occupy and use the Premises during the Lease Term,
subject to the provisions of this Lease, all matters of record affecting the
Complex and applicable Laws; and Landlord agrees to warrant and forever defend
Tenant's right to such occupancy against the claims of any and all persons
whomsoever lawfully claiming the same or any part thereof, subject only to the
provisions of this Lease, all matters of record affecting the Complex and all
applicable Laws.

30.     Right to Relocate. [Intentionally omitted].

31.     Holding Over. Should Tenant continue to occupy the Premises after the
expiration of the Lease Term without the prior written consent of Landlord, such
occupancy shall be a tenancy at sufferance under all of the terms, covenants and
conditions of this Lease, but at a daily Base Rental (the “Holdover Rent”) equal
to the sum determined by dividing one hundred and fifty percent (150%) of the
Base Rental then in effect immediately prior to the expiration of the Lease
Term, plus electricity and any sums due pursuant to Section 6, for the final
month of the Lease Term by thirty (30); provided, however, if Tenant has given
Landlord written notice of its intent to holder after the expiration of the
Lease Term at least 150 days prior to the expiration of the Lease Term, Tenant
may holdover for a period of up to 90 days (the “Grace Period”) at a Holdover
Rent calculated as provided above but using one hundred twenty five percent
(125%) of the Base Rental instead of one hundred and fifty percent (150%).
Tenant shall also pay any and all costs, expenses or damages (including
consequential damages) sustained by Landlord as a result of such holdover, other
than during the Grace Period, if Landlord has undertaken a legal obligation to
another tenant or third party relating to the Premises in reliance on Tenant
vacating the Premises no later than the end of the Grace Period. If Tenant
consists of more than one person or entity, and if any of the persons or
entities comprising Tenant continue to occupy the Premises after the expiration
of the Lease Term, all other persons or entities comprising Tenant shall be
deemed to have consented to such occupancy and shall continue to be jointly and
severally liable for all of the terms, covenants and contained in this Lease
during holdover term.     

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 27

 

32.     Rights Reserved to Landlord.

(a)     Landlord reserves the right at any time to change the name of the
Building upon thirty (30) days advance written notice.

(b)     To decorate and to make inspections, repairs, alterations, additions,
changes, or improvements, whether structural or otherwise, in and about the
Building, or any part thereof; for such purposes, to enter upon the Premises
and, during the continuance of any such work, to temporarily close doors,
entryways, public space, and corridors in the Building; to interrupt or
temporarily suspend Building services and facilities; and to change the
arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building.

(c)     To take such reasonable measures as Landlord deems advisable for the
security of the Building and its occupants, including without limitation
searching all persons entering or leaving the Building; evacuating the Building
for cause, suspected cause, or for drill purposes; temporarily denying access to
the Building; and closing the Building after Normal Business Hours and on
Saturdays, Sundays, and holidays, subject, however, to Tenant's right to enter
when the Building is closed after Normal Business Hours under such reasonable
regulations as Landlord may prescribe from time to time which may include by way
of example, but not of limitation, that persons entering or leaving the
Building, whether or not during Normal Business Hours, identify themselves to a
security officer by registration or otherwise and that such persons establish
their right to enter or leave the Building.

(d)     During the last 12 months of the Lease and upon at least 24 hours
advance notice, to enter the Premises to show the Premises to prospective
purchasers, lenders, or tenants; provided, however, Landlord shall use
reasonable efforts to minimize any disruption to the conduct’s of Tenant’s
business by reason of such entry

33.     Subordination to Mortgage; Estoppel Agreement.

(a)     Subject to subsection (d) below, this Lease shall be subordinate to any
deed of trust, mortgage, or other security instrument (a "Mortgage"), or any
ground lease, master lease, or primary lease (a "Primary Lease"), that hereafter
covers all or any part of the Premises (the mortgagee under any Mortgage or the
lessor under any Primary Lease is referred to herein as "Landlord's Mortgagee").

(b)     Tenant shall attorn to any party succeeding to Landlord's interest in
the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise, upon such party's request,
and shall execute such agreements confirming such attornment as such party may
reasonably request.

(c)     Tenant shall not seek to enforce any remedy it may have for any default
on the part of the Landlord without first giving written notice by certified
mail, return receipt requested or by an overnight courier delivery service of
general commercial use and acceptance (such as Federal Express, UPS or USPS
Express Mail) , specifying the default in reasonable detail, to any Landlord's
Mortgagee whose address has been given to Tenant, and affording such Landlord's
Mortgagee a reasonable opportunity to perform Landlord's obligations hereunder.

(d)     Notwithstanding anything contained in this Section 33 to the contrary,
the subordination of this Lease to any Mortgage or Primary Lease now existing or
hereafter placed upon the Premises or the Building or any part thereof and
Tenant's agreement to attorn to Landlord Mortgagee as provided in this Section
33 is and shall be conditioned upon such holder's entering into a commercially
reasonable non-disturbance and attornment agreement providing that Tenant’s
right to quiet possession of the Premises during the Lease Term shall not be
disturbed if Tenant performs all of Tenant’s obligations hereunder.

(e)     Tenant agrees that it will, from time to time, within 20 days after
written request by Landlord, execute and deliver to such persons as Landlord
shall designate, an estoppel agreement in recordable form certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that this Lease is in full force and effect as so modified),
stating the dates to which Rent and other charges payable under this Lease have
been paid, stating that the Landlord is not in default hereunder (or if Tenant
alleges a default, stating the nature of such alleged default) and further
stating such other matters as Landlord shall reasonably require.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 28

 

 

34.     Attorney's Fees. Tenant must pay to Landlord on demand all reasonable
attorney's fees, costs and expenses incurred by Landlord in recovery of any Rent
or enforcement of Landlord's rights under this Lease. Furthermore, if Landlord
or Tenant employs an attorney to assert or defend any action arising out of the
breach of any term, covenant or provision of this Lease, or to bring legal
action for the unlawful detainer of the Premises, the prevailing party shall be
entitled to recover from the non-prevailing party reasonable attorney's fees and
costs of suit incurred in connection therewith. For purposes of this Section 35,
a party shall be considered to be the "prevailing party" to the extent that
(a) such party initiated the litigation and substantially obtained the relief
which it sought (whether by judgment, voluntary agreement or action of the other
party, trial, or alternative dispute resolution process), (b) such party did not
initiate the litigation and either (1) received a judgment in its favor, or
(2) did not receive judgment in its favor, but the party receiving the judgment
did not substantially obtain the relief which it sought, or (c) the other party
to the litigation withdrew its claim or action without having substantially
received the relief which it was seeking.

35.     No Implied Waiver. The failure of either party to insist at any time
upon the strict performance of any covenant or agreement in this Lease or to
exercise any right, power or remedy contained in this Lease shall not be
construed as a waiver or a relinquishment thereof for the future. The acceptance
by Landlord of late payments shall not be construed as a waiver by Landlord of
the requirement for timely payment nor create a course of dealing permitting
such late payments. Any payment by Tenant or receipt by Landlord of a lesser
amount than the monthly installment of Rent due under this Lease shall be deemed
to be on account of the earliest Rent due hereunder. No endorsement or statement
on any check or any letter accompanying any check or payment as Rent shall be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such Rent or
pursue any other remedy provided in this Lease.

36.     Independent Obligations. The obligation of Tenant to pay Rent hereunder
and the obligation of Tenant to perform Tenant's other covenants and duties
hereunder constitute independent, unconditional obligations to be performed at
all times provided for hereunder and are independent of the Landlord's
performance of Landlord's duties and obligations hereunder. Except as expressly
provided in this Lease, Tenant waives and relinquishes all rights which Tenant
might have to claim any nature of lien against or withhold, abate or deduct
from, or offset against Rent.

37.     Recourse Limitation. Tenant shall be entitled to look solely to
Landlord's equity in the Complex for the recovery of any judgment against
Landlord, and Landlord shall not be personally liable for any deficiency with
respect to the recovery of such judgment. The provision contained in the
foregoing sentence shall not limit any right that Tenant might otherwise have to
obtain specific performance of Landlord's obligations under this Lease.

38.     Notices. Any notice under this Lease must be in writing, and shall be
given or be served by delivery via a recognized overnight courier service such
as Federal Express, UPS and USPS Express Mail and addressed to the person
identified herein as the person to receive such notices at the Tenant’s Notice
Address or the Landlord’s Notice Address, as the case may be, as stated in this
Lease or such other address in the continental United States of which notice has
been given to the other party in the manner provided herein. Notice by overnight
courier shall be effective upon receipt.

39.     Recordation. Tenant agrees not to record this Lease or any memorandum
hereof.

40.     Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the Laws
of the State. This Lease is performable in, and the exclusive venue for any
action brought with respect hereto, shall be in Dallas County, Texas.

41.     Force Majeure. Whenever a period of time is herein prescribed for the
taking of any action by Landlord or Tenant, the party responsible for taking
such action shall not be liable or responsible for, and there shall be excluded
from the computation of such period of time, any delays due to Force Majeure;
provided, however, the provisions of this Section 43 shall never be construed as
allowing an extension of time with respect to Tenant's obligation to pay Rent
when and as due under this Lease unless such event is of a magnitude and
severity as to disrupt the the ability of financial institutions to transfer
money to and from Tenant’s accounts.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 29

 

 

42.     Time of Performance. Except as otherwise expressly provided herein, time
is of the essence under this Lease, including all Exhibits.

43.     Transfers by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all of its rights and obligations hereunder and in
the Complex, and in such event and upon the assumption by the transferee of the
obligations of Landlord hereunder, Landlord shall be released from any further
obligations accruing after the date of transfer, and Tenant agrees to look
solely to such successor-in-interest of Landlord for the performance of such
obligations.

44.     Commissions. Landlord and Tenant agree that the two parties identified
as Broker in the Basic Lease Terms above, are the only brokers involved in the
procurement, negotiation or execution of this Lease, and that their respective
commissions shall be paid by Landlord pursuant to a separate commission
agreement. Landlord and Tenant hereby agree to defend, indemnify and hold each
other harmless against any loss, claim, expense or liability with respect to any
commissions or brokerage fees claimed on account of the execution and/or renewal
of this Lease or the expansion of the Premises due to any action of the
indemnifying party.

45.     Financial Statements. Tenant represents and warrants that any financial
statements provided by it to Landlord were true, correct and complete when
provided, and that no material adverse change has occurred since that date that
would render them inaccurate or misleading. Landlord acknowledges that Tenant is
a public company (NASDAQ ticker symbol TRAK), and as such, Tenant is restricted
by law to providing Landlord only such financial information as has been made
public. If during the term of Lease or subsequent Renewal Options Tenant becomes
a private company, (i) Tenant shall provide to Landlord audited or certified
financial statements, (ii) Landlord will agrees to keep such information
confidential except to the extent required by applicable Law, (iii) Landlord
shall not require Tenant to provide such information unless Landlord is
requested to produce such information in connection with a proposed financing or
sale of the Building, and such lender or perspective purchaser has agreed to
keep such information confidential except to the extent required by application
law, and (iv) upon prior written request of Landlord, Tenant will agree to meet
with Landlord, any lender or prospective purchaser during Normal Business Hours
at mutually convenient times, from time to time, to discuss such information
about Tenant’s business and financial condition requested by Landlord.

46.     Tenant’s Standing and Authority. Tenant is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware_ and has due
authority to enter into this Lease, and all organizational action requisite for
the execution and delivery of this Lease has been taken. The signatory to this
Lease on behalf of Tenant has been duly authorized to execute and deliver this
Lease. Tenant shall contemporaneously with its execution and delivery of this
Lease deliver to Landlord evidence of Tenant’s good standing, authority and
authorization for the execution and delivery of this Lease.

47.     Effect of Delivery of This Lease. Landlord has delivered a copy of this
Lease to Tenant for Tenant's review only, and the delivery hereof does not
constitute an offer to Tenant or an option to be exercised by Tenant. This Lease
shall not be effective until a copy of this Lease executed by both Landlord and
Tenant is delivered by Landlord to Tenant.

48.     WAIVER OF WARRANTIES AND ACCEPTANCE OF CONDITION. TENANT ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, TENANT
HAS AGREED TO ACCEPT THE PREMISES IN "AS IS" CONDITION, AND NEITHER LANDLORD NOR
ANY LANDLORD RELATED PARTY HAS MADE ANY REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, AS TO, MERCHANTABILITY, SUITABILITY, QUALITY, CONDITION OR
FITNESS FOR ANY PARTICULAR PURPOSE WITH REGARD TO THE PREMISES OR THE COMPLEX
AND THAT THIS LEASE CONSTITUTES THE FULL AND FINAL AGREEMENT OF LANDLORD AND
TENANT WITH RESPECT TO THIS LEASE OF SPACE IN THE BUILDING BY TENANT. TENANT
HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY CLAIM OR CAUSE OF ACTION
BASED UPON ANY WARRANTIES, EITHER EXPRESS OR IMPLIED, AS TO MERCHANTABILITY,
SUITABILITY, QUALITY, CONDITION OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
REGARD TO THE PREMISES OR THE COMPLEX. TENANT'S TAKING POSSESSION OF THE
PREMISES SHALL BE CONCLUSIVE EVIDENCE THAT (a) TENANT HAS INSPECTED (OR HAS
CAUSED TO BE INSPECTED) THE PREMISES AND THE COMPLEX, (b) TENANT ACCEPTS THE
PREMISES AND THE COMPLEX AS BEING IN GOOD AND SATISFACTORY CONDITION AND
SUITABLE FOR TENANT'S PURPOSES, AND (c) THE PREMISES AND THE COMPLEX FULLY
COMPLY WITH LANDLORD'S COVENANTS AND OBLIGATIONS HEREUNDER.

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 30

 

 

49.     Merger of Estates. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not constitute a merger of the
Landlord's fee estate in the Property and the leasehold interest created hereby;
and upon such surrender or cancellation of this Lease, Landlord shall have the
option, in Landlord's sole discretion, to (a) either terminate all or any
existing subleases or subtenancies, or (b) assume Tenant's interest in any or
all subleases or subtenancies.

50.     Survival of Indemnities and Covenants. Any and all indemnities of
Landlord or Tenant and any and all covenants of Landlord or Tenant not fully
performed on the date of the expiration or termination of this Lease shall
survive such expiration or termination.

51.     Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this Lease.

52.     Entire Agreement; Amendments. This Lease, including the exhibits and
addenda, if any, listed in Section 55, embodies the entire agreement between the
parties hereto with relation to the transaction contemplated hereby, and there
have been and are no covenants, agreements, representations, warranties or
restrictions between the parties hereto, other than those specifically set forth
herein. To be effective, any amendment or modification of this Lease must be in
writing and signed by Landlord and Tenant.

53.     Exhibits. The following exhibits are attached hereto and incorporated
herein and made a part of this Lease for all purposes:

Exhibit "A" - Property Description Exhibit "B" - Floor Plan Exhibit "C" - Rules
and Regulations Exhibit “D”  - Agreement Regarding Construction of Tenant
Improvements Exhibit "E" - Parking Agreement Exhibit "F" - Form of
Confidentiality Agreement Exhibit "G"  - Renewal Option Exhibit “H”  - Right of
First Refusal Exhibit “I”   Expansion Option Exhibit “J” - Commencement Date
Memorandum Exhibit “K” - Early Termination Exhibit “L” - Janitorial
Specifications Exhibit “M” - Timeline for Completion of Landlord’s Work

 

54.     Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall constitute an original instrument, but all of
which shall constitute one and the same agreement.

55.     Mail. Tenant understands and agrees that mail delivery in the Building
shall be only to boxes provided by Landlord in the Building, except that the US
Postal Service, or other nationally recognized delivery agency such as FedEx or
UPS, may deliver urgent, priority, next-day or oversized (so as to not fit into
a mail box) packages directly to Tenant’s offices.

56.     Guaranty. [Intentionally omitted]

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 31

 

 

57.     OFAC and Anti-Money Laundering Compliance Certifications. Tenant hereby
represents, certifies and warrants to Landlord as follows: (i) Tenant is not
named and is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by an Executive Order, including without
limitation Executive Order 13224, or the United State Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or other banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule or regulation that is enacted, enforced or administered by the Office of
Foreign Assets Control ("OFAC"); (ii) Tenant is not engaged in this transaction,
directly or indirectly, for or on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation; and (iii) none of the proceeds used to pay rent have been or will be
derived from a "specified unlawful activity" as defined in, and Tenant is not
otherwise in violation of, the Money Laundering Control Act of 1986, as amended,
or any other applicable Laws regarding money laundering activities. Furthermore,
Tenant agrees to immediately notify Landlord if Tenant was, is, or in the future
becomes, a "senior foreign political figure," and immediate family member or
close associate of a senior foreign political figure," within the meaning of
Section 312 of the USA PATRIOT Act of 2001. Notwithstanding anything in this
Lease to the contrary, Tenant understands that this Lease is a continuing
transaction and that the foregoing representations, certifications and
warranties are ongoing and shall be and remain true and in force on the date
hereof and throughout the term of the Lease and that any breach thereof shall be
a default under the Lease (not subject to any notice or cure rights) giving rise
to Landlord remedies including but not limited to eviction, and Tenant hereby
agrees to defend, indemnify and hold harmless Landlord and Landlord Related
Parties from and against any and all claims, damages, losses, risks,
liabilities, fines, penalties, forfeitures and expenses (including without
limitation costs and attorney's fees) arising from or related to any breach of
the foregoing representations, certifications and warranties.

 

[SIGNATURE PAGE TO FOLLOW]

 

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 32

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

Landlord’s Notice Address:

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Scott Carter, Esq.

 

and

 

Franklin Street Properties

401 Edgewater Place

Suite 201

Wakefield, Massachusetts 01880-6210

Attn: Asset Management

 

 

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP,

a Texas Limited Partnership

By:           FSP Galleria North LLC,

its General Partner,

 

By: /s/ George J. Carter

Name: George J. Carter

Title: President

 

Tenant’s Notice Address::

1111 Marcus Ave. – Suite M04

Lake Success, NY 11042

Attn: General Counsel__________________

 

 

TENANT: DEALERTRACK, INC.

___________________________,

By: /s/ Ana Herrera

Name: Ana Herrera

Title: SVP Human Resources

     

OFFICE LEASE AGREEMENT/[DealerTrack, Inc.] – Page 33

 

EXHIBIT "A"

PROPERTY DESCRIPTION

 

Order No. 4712000455

Page 1 of 3

 

Exhibit A

 

TRACT 1:

 

A 2.7923 acre tract of land situated in the John Witt Survey, Abstract No. 1584,
in City of Dallas, Dallas County, Texas and being a part of Lot 1A, Block
B/7003, Galleria North Addition No. 2, an addition to the City of Dallas as
recorded in Volume 99154, Page 00066, Deed Records, Dallas County, Texas, more
particularly described as follows:

 

BEGINNING at a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner in the east line of Barton Drive (a 56 foot right-of-way) , said rod
being North 00°18'49" West a distance of 250.69 feet from the southwest corner
of said Lot 1A;

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 116.58 to a 1/2" iron rod with yellow plastic cap
stamped "RLG" set for corner;

 

THENCE North 89 degrees 41 minutes 11 seconds East, departing the east line of
said Barton Drive, for a distance of 469.40 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for comer;

 

THENCE South 00 degrees 18 minutes 49 seconds East for a distance of 267.67 feet
to a chisel mark set for comer;

 

THENCE North 89 degrees 41 minutes 11 seconds East for a distance of 143.76 feet
to a chisel mark set for corner in the west line of Noel Road (a variable
right-of-way);

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 54.00 feet to a 3 114" brass disk stamped "Raymond
L. Goodson, Jr., Inc." and "Galleria North Addition No. 2" set for corner, said
disk being the southeast comer said Lot 1A and in the north line of Lot 2 Block
817003, Galleria North Addition Phase II, recorded in Volume 99043, Page 0054,
Deed Records, Dallas County, Texas;

 

THENCE South 89 degrees 41 minutes 11 seconds West departing the west line of
said Noel Road and along the common line between said Lot 1A and said Lot 2 for
a distance of 422.43 feet to a 3 1/4" brass disk stamped "Raymond L Goodson,
Jr., Inc." and "Galleria North Addition No. 2" set for corner, a common corner
with said Lot 1A and said Lot 2;

 

THENCE North 00 degrees 18 minutes 49 seconds West, departing said common line,
for a distance of

174.58 feet to a 1/2" iron rod with yellow plastic cap stamped "RLG" set for
corner;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 63.78 feet
to a chisel mark set for comer;

 

THENCE North 00 degrees 18 minutes 49 seconds West for a distance of 30.51 feet
to a chisel mark set for comer;

 

THENCE South 89 degrees 41 minutes 11 seconds West for a distance of 126.66 feet
to the POINT OF BEGINNING, containing 121,634 square feet, or 2.7923 acres more
or less.

 

NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.

 

TRACT2:

 

A 47.17o/o undivided interest in a 3.2004 acre tract of land situated in the
John Witt Survey, Abstract No. 1584, in City of Dallas, Dallas County , Texas
and being a part of Lot 1A, Block B/7003, Galleria North Addition No. 2, an
addition to the City of Dallas as recorded in Volume 99154, Page 00066, Deed
Records, Dallas County , Texas, more particularly described as follows:

 

BEGINNING at a 3 1/4" brass disk stamped "Raymond L Goodson, Jr., Inc." and
"Galleria North Addition No. 2" set for corner in the west line of Noel Raod (a
variable width right-of-way), said point being the northeast comer of said Lot
1A;

 

THENCE South 00 degrees 01 minutes 01 seconds East along the west line of said
Noel Road for a distance of 226.31 feet to a 1/2" iron rod with yellow plastic
cap stamped "RLG" set for comer;

 

THENCE South 89 degrees 41 minutes 11 seconds West, departing the west line of
said Noel Road for a distance of 614.54 feet to a 1/2" iron rod with yellow
plastic cap stamped "RLG" set for corner in the east right-of-way line of Barton
Drive (a 56 foot right-of-way);

 

THENCE North 00 degrees 18 minutes 49 seconds West along the east line of said
Barton Drive for a distance of 224.97 feet to a chisel mark found for corner at
the intersection of the east line of said Barton Drive with the center line of
Southern Boulevard (a 60 Trafficway Easement recorded in Volume 91199, Page 1041
and Volume 91199, Page 1051, Deed Records, Dallas County Texas), said chisel
mark also

 

Exhibit "A", Property Description - Page 1

 

EXHIBIT "B"

FLOOR PLAN

 

 

[image_001.jpg]

 

 

Exhibit "B", Floor Plan – Page 1

 

 

[image_002.jpg]

 

 

 

Exhibit "B", Floor Plan – Page 2

 

[image_003.jpg]

 

 

Exhibit "B", Floor Plan – Page 3

 

EXHIBIT "C"

RULES AND REGULATIONS

Any capitalized terms not defined in this Exhibit "C" shall have the meaning set
forth in the Lease to which this Exhibit "C" is attached.

1.     Sidewalks, doorways, vestibules, halls, stairways, and similar areas
shall not be obstructed, nor shall refuse, furniture, boxes or other items be
placed therein by Tenant or Tenant's officers, agents, servants, contractors and
employees, or used for any purpose other than ingress and egress to and from the
Premises, or for going from one part of the Building or Complex to another part
of the Building or Complex. Tenant shall be responsible, at its sole cost, for
the removal of any large boxes or crates not used in the ordinary course of
business. Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways.

2.     Canvassing, soliciting, distributing handbills, advertising and peddling
in the Building and Complex are prohibited.

3.     Plumbing fixtures and appliances shall be used only for the purpose for
which such were constructed or installed, and no unsuitable material shall be
placed therein. The cost of repair of any stoppage or damage to any such
fixtures or appliances from misuse on the part of Tenant or Tenant's officers,
agents, servants, contractors, employees, guests and customers shall be paid by
Tenant, and Landlord shall not in any case be responsible therefor.

4.     No signs, directories, posters, advertisements, or notices visible to the
public shall be painted or affixed on or to any of the windows or doors, or in
corridors or other parts of the Building, except in such color, size, and style,
and in such places, as shall be first approved in writing by Landlord. Landlord
shall have the right to remove, at the expense of Tenant, all unapproved signs,
directories, posters, advertisements or notices following reasonable prior
notice to Tenant.

5.     Tenant shall not do, or permit anything to be done, in or about the
Building or Complex, or bring or keep anything therein, that will in any way
increase the rate of fire or other insurance on the Building, or on property
kept therein, or otherwise increase the possibility of fire or other casualty.
No cooking (other than cooking through the use of a microwave oven), including
grills or barbecues, shall be permitted within the Premises or on any patio
adjoining the Premises.

6.     Landlord shall have the power to prescribe the weight and position of
heavy equipment or objects which may overstress any portion of the floor of the
Premises. All damage done to the Building by the improper placing of such heavy
items shall be repaired at the sole expense of Tenant. Tenant shall notify the
Building manager when safes or other heavy equipment are to be taken in or out
of the Building and the moving of such equipment shall be done only after
written permission is obtained from Landlord and shall be performed under such
conditions as Landlord may reasonably require.

7.     Corridor doors, when not in use, shall be kept closed.

8.     All movement of furniture and equipment into and out of the Building
shall be scheduled through the Building manager and conducted outside of Normal
Business Hours. All such deliveries must be made via the service entrance and
service elevator, when provided, during Normal Business Hours. Any delivery
after Normal Business Hours must be coordinated with the Building manager. When
conditions are such that Tenant must dispose of crates, boxes, and other such
items, Tenant shall dispose of such items prior to or after Normal Business
Hours.

9.     Tenant shall cooperate with Landlord's employees in keeping the Premises
neat and clean.

Exhibit "C", Rules and Regulations – Page 1

 

 

10.     Tenant shall not cause or permit any improper noises in the Building, or
allow any unpleasant odors to emanate from the Premises, or otherwise interfere,
injure or annoy in any way other tenants, or persons having business with such
tenants.

11.      No animals or birds shall be brought into or kept in or about the
Building, except those assisting the disabled.

12.     No machinery of any kind, other than ordinary office machines such as
copiers, fax machines, personal computers and related mainframe equipment,
computer servers, electric typewriters and word processing equipment, shall be
operated on the Premises without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed.

13.     Tenant shall not use or keep in the Building any flammable or explosive
fluid or substance (including Christmas trees and ornaments but excluding those
fluids and substances in amounts commonly accepted as standard office products
that are maintained in accordance with the manufacturers requirements)), or any
illuminating materials, without the prior written approval of the Building
manager.

14.     No bicycles, motorcycles or similar vehicles will be allowed in the
Building but will be allowed in the Parking Garage and other areas where
Landlord has provided bike racks and parking areas for bicycles and motorcycles.

15.     No nails, hooks, or screws (other than those necessary for hanging
artwork, diplomas, posterboards and other such items on interior walls) shall be
driven into or inserted in any part of the Building (including doors), except as
approved by Landlord.

16.     Landlord has the right to evacuate the Building in the event of an
emergency or catastrophe. Tenant shall cause its officers, agents and employees
to participate in any fire safety or emergency evacuation drills scheduled by
Landlord.

17.     No food or beverages shall be prepared, cooked or distributed from the
Premises without the prior written approval of Landlord, which approval shall
not be unreasonably withheld or delayed; provided, however, Tenant shall be
permitted to install refrigerators, microwave ovens, coffee machines and vending
machines for the use of its own employees and guests.

18.     No additional or replacement locks shall be placed upon any doors
without the prior written approval of Landlord, which approval shall not be
unreasonably withheld or delayed. All necessary keys shall be furnished by
Landlord. Upon termination of the Lease, Tenant shall return all such keys to
Landlord and shall provide the Landlord the combination of all locks on doors or
vaults. No duplicates of keys shall be made by Tenant.

19.     Tenant will not locate furnishings or cabinets adjacent to mechanical or
electrical access panels or over air conditioning outlets so as to prevent
Landlord's personnel or contractors from servicing such units as routine or
emergency service may require. Tenant shall pay the cost of moving such
furnishings for Landlord's access. Tenant shall instruct all of its employees to
refrain from any attempts to adjust thermostats. The lighting and air
conditioning equipment of the Building shall be exclusively controlled by
Landlord's personnel.

20.     No portion of the Building shall be used for the purpose of lodging
rooms.

21.     Tenant shall obtain Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, for the installation
of window shades, blinds, drapes or any other window treatment or object that
may be visible from the exterior of the Building or affect the heating and
cooling of the Building. Landlord will control all internal lighting that may be
visible from the exterior of the Building and shall have the right to change, at
Tenant's expense, any unapproved lighting following reasonable prior notice to
Tenant.

Exhibit "C", Rules and Regulations – Page 2

 

 

22.     Provided Landlord maintains the building temperatures required by the
Lease, no supplemental heating, air ventilation or air conditioning equipment,
including space heaters and fans, shall be installed or used by Tenant without
the prior written consent of Landlord.

23.     No smoking shall be permitted within the Premises or anywhere else
within the Complex, other than those smoking areas designated by the Building
manager.

24.     No unattended children shall be allowed within the Complex.

25.     Other than during Normal Business Hours, Building access shall be
limited, with the result that access will require entry cards or keys and
compliance with Landlord's registration procedures.

26.     In no event shall Tenant bring onto the Complex or permit its invitees,
employees, contractors or agents to bring onto the Complex firearms, weapons,
explosives or any other article of intrinsically dangerous nature irrespective
of whether the person has a permit to carry such firearm, weapon or be in
possession of such explosive.

27.     Tenant shall comply with all rules, regulations and measures adopted by
Landlord from time to time in connection with the current Gold Level green/LEED
program maintained by Landlord from time to time including, without limitation,
requirements to adopt proven energy and carbon reduction measures and
participate in waste recycling and management programs.

28.     Landlord reserves the right to rescind any of these Rules and
Regulations and make such other and further reasonable Rules and Regulations as
in its judgment shall from time to time be necessary or advisable for the
operation of the Building or the Complex or for the maintenance of any third
party certification of the Building or Complex under the current Gold Level
green/LEED program undertaken or maintained by Landlord, providing that such
Rules and Regulations are in writing and uniformly enforced against all other
tenants of the Building. Such Rules and Regulations shall be binding upon Tenant
upon delivery to Tenant of notice thereof in writing unless a reasonable
additional period of time is necessary to comply.

29.     In the event of any inconsistency between these Rules and Regulations
and the terms of this Lease, the terms of the Lease shall control.

 

Exhibit "C", Rules and Regulations – Page 3

 

EXHIBIT "D"

AGREEMENT REGARDING CONSTRUCTION OF TENANT IMPROVEMENTS

 

This Tenant Improvements Agreement (herein so called) describes and specifies
the rights and obligations of Landlord and Tenant under the Lease to which this
Exhibit "D" is attached, with respect to the design, construction and payment
for the completion of the Tenant Improvements within the Premises. Performance
of the Landlord’s Work shall occur after the Effective Date.

1.     Definitions. Any capitalized terms not defined in this Tenant
Improvements Agreement shall have the meaning set forth in the Lease.
Additionally, as used in this Tenant Improvements Agreement, the following terms
(when delineated with initial capital letters) shall have the respective meaning
indicated for each as follows:

“Approved Costs” means all costs reasonably incurred by Landlord in connection
with (a) the construction and installation of the Tenant Improvements, and (b)
any other measures taken by Landlord which may be reasonably required to
accomplish the construction of the Tenant Improvements, including without
limitation, Landlord's procurement of bonds, insurance, wiring and cabling costs
and governmental permits. Landlord may charge Tenant a construction management
fee in an amount equal to one and one half percent (1.5%) of the Improvement
Allowance, if Tenant employs the Contractor to perform the Landlord’s Work or
three percent (3%) if Landlord employs the Contractor to perform the Landlord’s
Work, which construction management fee may be included in the Approved Costs
and may be deducted from the Improvement Allowance and retained by Landlord when
Landlord disburses the Improvement Allowance. An amount, not to exceed thirty
percent (30%) or $7.50 per RSF of the Improvement Allowance may be included in
Approved Costs for the payment of “soft costs’ associated with the Landlord’s
Work including, without limitation, architect’s, engineering and space planning
fees, construction management fees, MEP fees and moving costs. The allocation of
the Improvement Allowance applied to relocation or moving costs shall not exceed
$1.00 per RSF.

"Contractor" means the general contractor selected by Landlord to perform the
Landlord’s Work after Landlord solicits bids from three licensed and qualified
general contractors.

“Landlord Delay” means any delay caused primarily by Landlord’s failure to
perform Landlord’s Work in accordance with the timeline on Exhibit “M” attached
to this Lease, for reasons that are not attributable to (A) a Tenant Delay, (B)
Force Majeure, (C) unavailability of materials that were timely ordered and paid
for, or (D) delays attributable to the failure of governmental authorities to
timely grant approvals, permits or carry out inspections necessary to start or
perform the Landlord’s Work but only with respect to that part of Landlord’s
Work that the government delay prohibits from starting and further only if such
failure is not due to Landlord’s or Contractor’s delay, fault, act, or omission.

"Plans and Specifications" means the detailed construction documents for the
Tenant Improvements referred to in paragraph 5 below.

"Space Plan" means the space plan to be prepared by the Architect in accordance
with paragraph 4 below and approved by Landlord and Tenant, and showing the
general configuration of the Tenant Improvements.

“Certificate of Occupancy” means a certificate of occupancy, governmental
sign-off or other document, permit or approval (whether conditional,
unconditional, temporary or permanent) which must be obtained by Landlord from
the appropriate governmental authority as a condition to the lawful initial
occupancy by Tenant of the Premises.

Exhibit "D" Agreement Regarding Construction of Tenant Improvements – Page 1

 

 

“Improvement Allowance” means $25.00 per square foot of Rentable Area or
$1,478,800.00.

“Substantial Completion” means either (a) the date a Certificate of Occupancy
(or all approvals required for the issuance thereof) is obtained for the
Premises, or (b) if a Certificate of Occupancy is not required as a condition to
Tenant’s lawful occupancy of the Premises, the date that the Tenant Improvements
are substantially completed (subject to punch list items), as confirmed in
writing by Architect.

“Tenant Improvements” means the initial improvements to the Premises that are
more particularly described in the Plans and Specifications.

"Tenant Delay" means any delay caused by Tenant, including, without limitation,
with respect to the Landlord's Work, Tenant's failure to timely review and
approve after modifications to the Space Plan are discussed with Landlord,
Tenant's failure to timely review and approve after modifications to the Plans
and Specifications are discussed with Landlord and any delay from any revisions
to the approved Plans and Specifications requested by Tenant. A Tenant Delay
excuses Landlord's performance of any obligation related thereto for a period
equal to (a) the duration of the act, occurrence or omission that constitutes
the Tenant Delay, or (b) if longer, the reasonable period of delay actually
caused by such Tenant Delay. For this purpose, “timely review” means seven (7)
days to review the initial Space Plan, three (3) Business Days for the Space
Plan, and five (5) Business Days to review the Plans and Specifications.

“Architect” means a licensed architect selected and engaged by Landlord.

“Landlord’s Work" means all materials and labor to be added to the existing
improvements in the Premises in order to complete the installation of the Tenant
Improvements within the Premises in accordance with the Plans and
Specifications, including, without limitation, all air balancing and other
mechanical adjustments to Building equipment serving the Premises. Tenant
acknowledges and agrees that only Building Standard materials may be utilized in
the performance of the Landlord’s Work unless otherwise approved by Landlord in
writing, such approval not to be unreasonably withheld.

2.     Space Plan. Landlord will cause the Architect to develop and design a
space plan for the Tenant Improvements and deliver such space plan to Tenant on
or before February 13, 2012. The space plan must (a) be compatible with the base
building (both aesthetically and mechanically, as reasonably determined by
Landlord); (b) be adequate, in Landlord’s reasonable discretion, for the
preparation of Plans and Specifications for the Tenant Improvements; (c) show,
in reasonable detail, the design and appearance of the finishing materials to be
used in connection with installing the Tenant Improvements; (d) contain such
other detail or description as Landlord may reasonably deem necessary to
adequately outline the scope of the Tenant Improvements; (e) conform to all
applicable governing codes and ordinances; and (f) contain all information
necessary for construction cost estimating. All space plan drawings must be not
less than 1/8” scale. Without limiting those general requirements, the space
plan must expressly specify and include (without limitation) all of the
following: (1) wall types and heights and insulation, if needed; (2) door types
and hardware groups; (3) door frame types; (4) ceiling heights; (5) ceiling
materials; (6) floor covering materials and locations; (7) all wall finishes;
(8) any appliances, special systems or equipment to be furnished as a part of
the construction; (9) any mechanical requirements beyond that provided in the
base building; (10) any fire protection requirements beyond that provided in the
base building; (11) any plumbing requirements; (12) all power and data
locations; (13) any power required other than building standard power
distribution; (14) any power requirements for modular furniture; (15) any
emergency power requirement; (16) any lighting requirements beyond that provided
in the base building; (17) millwork elevations and details; (18) specific floor
material selections and designations; (19) specific wall material selections and
designations; (20) individual work space for 227 people; and (21) work necessary
to comply with all applicable Disability Laws. The Space Plan must also include
enlarged sketch layouts for any non-standard rooms, including reflected ceiling
plans, and must state the approximate usable and rentable square footage of the
Premises. The costs of the Space Plan shall be reimbursable from the Improvement
Allowance.

Exhibit "D" Agreement Regarding Construction of Tenant Improvements – Page 2

 

 

3.     Plans and Specifications. After Landlord receives and approves the Space
Plan as provided above, Landlord will cause Architect to prepare the Plans and
Specifications for the Tenant Improvements. Tenant will approve or disapprove
(specifically describing any reasons for disapproval) the Plans and
Specifications in writing within five (5) Business Days after receiving them. If
Tenant disapproves the Plans and Specifications, the Plans and Specifications
will be revised. Landlord will resubmit such revised Plans and Specifications
for approval (or disapproval) by Tenant within five (5) Business Days on the
same basis as set forth above. After Tenant’s approval, Landlord will submit the
Plans and Specifications for permits and construction bids. No deviation from
the Building Standard will be permitted in the Space Plan or the Plans and
Specifications. Landlord will not approve any deviations which Landlord believes
(a) do not conform to applicable codes, ordinances, Disability Laws and other
Laws or are disapproved by any governmental agency, (b) require services beyond
the level normally provided to other tenants in the Building, or (c) are of a
nature or quality that are inconsistent with Landlord's overall plan or
objectives for the Building.

4.     Tenant Improvements. Landlord will engage the Contractor to construct, at
Tenant’s sole cost and expense (subject to the Improvement Allowance), the
Tenant Improvements. Tenant will be responsible for all direct and indirect
costs of the design and construction of the Tenant Improvements. Such costs may
include, without limitation, all costs of preparing the Space Plan, construction
document preparation, design, Plans and Specifications, general conditions,
labor, materials, and other construction costs, the fees (on an hourly basis) of
Contractor’s project manager and site superintendent for the Tenant
Improvements, and all costs incurred in connection with obtaining permits for
the Tenant Improvements. If the contracts for the construction of the Tenant
Improvements, when taking into account all Approved Costs, will exceed the
Improvement Allowance, Tenant shall pay such excess in full before Landlord is
obligated to fund any portion of the Improvement Allowance. For all purposes of
ownership, including risk of loss thereto, the Tenant Improvements will
immediately upon installation be and remain a part of the Building and the
property of Landlord. Landlord’s Work shall be deemed to completed upon
Substantial Completion.

5.     Funding of the Improvement Allowance. Landlord will cause the Tenant
Improvements to be substantially completed by Contractor in accordance with the
Plans and Specifications and will pay the costs thereof up to the amount of the
Improvement Allowance. In no event will Landlord have any obligation to pay for
any costs of the Tenant Improvements in excess of the Improvement Allowance or
to perform any work in the Premises that is not expressly contemplated by this
Lease. Tenant shall be solely responsible for any and all costs of constructing
the Tenant Improvements in excess of the Improvement Allowance. If, upon final
completion of the Tenant Improvements, the actual costs of constructing the
Tenant Improvements are less than the Improvement Allowance, the remaining
balance of the Improvement Allowance, not to exceed an amount equal to Base
Rental for the first three months of the Lease Term, may be applied to the
payment of Base Rental. Landlord shall not be required to make any advance of
the Improvement Allowance after December 31, 2012.

6.     Changes to Plans and Specifications. Tenant will promptly notify Landlord
if Tenant desires to make any changes to the Tenant Improvements after Tenant
has approved the Plans and Specifications. If Landlord approves the revisions,
Tenant may carry out the changes contemplated therein. If Landlord reasonably
estimates that the change order will cause the cost of the Tenant Improvements
to exceed the Improvement Allowance (or if the cost of the Tenant Improvements
already exceeds the Improvement Allowance), Landlord may require Tenant to
deposit such estimated additional cost with Landlord before the change order
work is performed.

7.     Landlord’s Approval Rights. Landlord may withhold its approval of any
Space Plan, Plans and Specifications, change orders, or other work requested by
Tenant which Landlord reasonably determines may require work which: (a) exceeds
or adversely affects the structural integrity of the Building; (b) adversely
affects, or exceeds Tenant’s pro rata capacity of, any part of the heating,
ventilating, air conditioning, plumbing, mechanical, electrical, communication
or other systems of the Building; (c) will increase the cost of operation or
maintenance of any of the systems of the Property; (d) does not conform to
applicable building codes or is not approved by any governmental authority with
jurisdiction over the Premises; (e) is not a building standard item or an item
of equal or higher quality; (f) may detrimentally affect the uniform appearance
of the Property; or (g) is reasonably disapproved by Landlord for any other
reason.

8.     Tenant’s Representative. Tenant designates Raymond Boone
[raymond.boone@dealertrack.com] as the representative of Tenant having authority
to approve the Plans and Specifications, request or approve any change order,
give and receive all notices, consents, approvals and directions regarding the
Tenant Improvements, and to otherwise act for and bind Tenant in all matters
relating to the Tenant Improvements. Tenant will have the right to change the
Tenant Representative by giving notice of such successor Tenant Representative
to Landlord at any time.

Exhibit "D" Agreement Regarding Construction of Tenant Improvements – Page 3

 

 

9.     Tenant Finish Work. Tenant may elect to have Landlord's electrical
contractor who is performing the electrical work as part of the Landlord’s Work
install computer network (Ethernet or similar) and telephone wiring at the time
this electrical contractor is also running electrical power to outlets and
workstations. If the Approved Costs are less than the Improvement Allowance, the
cost for such work shall be paid from the Improvement Allowance. If there are
not sufficient funds in the Improvement Allowance after the payment of all
Approved Costs, Tenant shall be responsible for paying the difference. All
finish work and decoration and other work desired by Tenant and not included
within the Tenant Improvements as set forth in the approved Plans and
Specifications (including specifically, without limitation, the design and
installation of all computer systems, telephone systems, telecommunications
systems, removable fixtures, furnishings, and equipment) will be designed,
furnished and installed by Tenant at Tenant’s sole expense and will not be
chargeable against the Improvement Allowance. Tenant will perform all such work
in the same manner and following the same procedures as are provided in this
Lease for Alterations. Landlord is under no obligation to inspect, or supervise
any such work, and Landlord shall have no liability or responsibility whatsoever
therefor.

10.     Liens and Claims. Tenant will keep the Property and the Complex free
from any mechanics', materialmen's, designers' or other liens arising out of any
work performed, materials furnished or obligations incurred by or for Tenant or
any person or entity claiming by, through or under Tenant; provided, that
Landlord shall not permit any such liens to be placed upon Tenant’s leasehold
estate as a result of Landlord’s failure to timely pay the Improvement Allowance
in accordance with the terms of this Exhibit “D”. Tenant will upon request
record and post notices of non-responsibility or such similar protective notices
as Landlord may reasonably request. If any such liens are filed against Tenant
or the Property or Tenant’s leasehold estate as a result of the failure to pay
any amount that is Tenant’s responsibility and Tenant, within 45 days after such
filing, does not release the same of record or provide Landlord with a bond or
other surety satisfactory to Landlord protecting Landlord and the Property and
the Complex against such liens, Landlord may, without waiving its rights and
remedies based upon such breach by Tenant and without releasing Tenant from any
obligation under the Lease, cause such liens to be released by any means
Landlord deems proper, including, but not limited to, paying the claim giving
rise to the lien or posting security to cause the discharge of the lien. In such
event, Tenant will reimburse Landlord, as Rent, for all amounts Landlord pays
(including, without limitation, reasonable attorneys' fees and costs). To the
fullest extent allowable under the Laws, Tenant releases and will indemnify,
protect, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord Related Parties and the Property and the Complex from and
against any Claims in any manner relating to or arising out of the Tenant
Improvements, any of the Landlord’s Work or any other work performed, materials
furnished or obligations incurred by or for Tenant or any person or entity
claiming by, through or under Tenant, but not for any Claims arising from
Landlord’s Work or materials furnished and obligations incurred in connection
with any Landlord’s Work to the extent such Claims are the result of Landlord’s
failure to timely pay the Improvement Allowance in accordance with the terms of
this Exhibit “D”.

 

11.     Landlord’s Time for Completion. Landlord will achieve Substantial
Completion of the Landlord’s Work per the Timeline set forth in Exhibit M,
subject to Force Majeure and Tenant Delays and any additional time that elapses
until Substantial Completion will constitute Landlord Delays.

 

12. Tenant’s Right if Commencement Date Occurs After August 1, 2012. Landlord
acknowledges that Tenant’s current lease for space located at 1755 Whittington
Place, Dallas, TX 75234 will expire on July 31, 2012. Without limitation to
Tenant’s other rights and remedies under this Lease, in the event Landlord
Delays cause the Commencement Date to occur after August 1, 2012, Landlord will
reimburse Tenant upon demand for the base rent incurred by Tenant as a holdover
tenant under its existing lease in excess of the rent Tenant pays during the
final month of the lease term for such space and other costs, expenses, or
damages claimed by the landlord of such premises against Tenant by reason of the
holdover tenancy through and including the Commencement Date.

 

Exhibit "D" Agreement Regarding Construction of Tenant Improvements – Page 4

 

EXHIBIT "E"

PARKING AGREEMENT

This Parking Agreement (herein so called) describes and specifies the rights and
obligations of Landlord and Tenant under the Lease to which this Exhibit "E” is
attached, with the respect to parking by Tenant in the Parking Garage.

1.     Definitions. Any capitalized terms not defined in this Parking Agreement
shall have the meaning set forth in the Lease.

2.     Grant. Tenant shall have a non-exclusive right to 221 Parking Spaces
(“Tenant’s Parking Spaces”) in or on top of the Parking Garage. Tenant shall
have the right to designate, upon request and subject to availability, up to
nine (9) of Tenant’s Parking Spaces as “Executive Reserved Spaces” in the
Underground Parking Area (as defined in Section 1 of the Lease) and up to
twenty-two (22) as “Reserved Spaces” in the Parking Garage. Any of Tenant’s
Parking Spaces not allocated to Executive Reserved Spaces or Reserved Spaces
shall be deemed to be unreserved Parking Spaces. Use of the Parking Areas shall
be subject to such terms, conditions, and regulations as are, from time to time,
promulgated by Landlord, including the rules and regulations set forth in
Section 5 to this Parking Agreement. There will be no charge for the use of the
unreserved Parking Spaces. A monthly charge of $75.00 plus applicable taxes per
Parking Space shall be assessed for each of the Executive Reserved Spaces and a
monthly charge of $35.00 plus applicable taxes per Parking Space shall apply to
each Reserved Space in the Parking Garage (but such charge for Reserved Spaces
shall not commence until the first day of the 13th Lease Month) and such
assessments for all reserved Parking Spaces shall be charged irrespective of
whether the reserved Parking Spaces are used. If Tenant elects not to use its
full allotment of Executive Reserved Spaces and Reserved Spaces beginning on the
Commencement Date and subsequently elects to use or more of its unused
allotment, Tenant shall advise Landlord of its election and Landlord shall
provide such Parking Spaces to Tenant as soon as such Parking Spaces become
available. So long as less than 85% of the Rentable Area in the Building is
leased, Landlord will make available to Tenant, upon Tenant’s written request,
up to an additional forty (40) unreserved Parking Spaces the Parking Garage on a
month-to-month basis for a charge of $10.00 plus applicable taxes per Parking
Space per month.

3.     Unavailability of Spaces. In the event that all or a portion of the
Spaces become unavailable to Tenant due to casualty damage, flooding,
condemnation or repairs, Landlord shall use reasonable efforts to provide Tenant
with reasonably satisfactory alternative parking arrangements until the use of
such Spaces is restored. Notwithstanding anything contained herein to the
contrary, Tenant shall have no right to terminate this Lease by reason of such
loss of available parking unless the loss of parking reduces the number of
Spaces available to Tenant by more than twenty-five percent (25%) for a period
of three or more consecutive months and Landlord is unable to provide
alternative parking within a reasonable walking distance proximity of the
Building, in which event Tenant shall have the right to terminate the Lease
prior to the date the Spaces or alternative parking or a combination thereof are
provided. This provision is not applicable when the absence of parking is due to
a casualty which is governed by Section 24 (Casualty Damage).

4.     Limitations of Liability. All motor vehicles shall be parked in the
Spaces at the sole risk of Tenant, its employees, agents, invitees and
licensees, it being expressly agreed and understood that Landlord has no duty to
insure any of said motor vehicles (including the contents thereof), and that
Landlord is not responsible for the protection and security of such vehicles (or
the contents thereof). LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY
PROPERTY DAMAGE AND/OR PERSONAL INJURY WHICH MIGHT OCCUR IN THE PARKING AREAS OR
AS A RESULT OF OR IN CONNECTION WITH THE PARKING OF MOTOR VEHICLES IN ANY OF THE
SPACES OTHER THAN LIABILITY ARISING FROM LANDLORD’S NEGLIGENCE OR WILLFUL
MISCONDUCT. TENANT HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD LANDLORD HARMLESS
FROM AND AGAINST ANY AND ALL COSTS, CLAIMS, EXPENSES, DAMAGES AND/OR CAUSES OF
ACTION WHICH LANDLORD MAY INCUR IN CONNECTION WITH OR ARISING OUT OF THE USE OF
THE SPACES BY TENANT OR ITS EMPLOYEES, AGENTS, SUBTENANTS, LICENSEES AND
VISITORS TO THE EXTENT NOT ATTRIBUTABLE TO LANDLORD’S NEGLIGENCE OR WILLFUL
MISCONDUCT.

Exhibit "E", Parking Agreement – Page 1

 

 

5.     Rules and Regulations. Tenant and its employees, agents, subtenants,
licensees and visitors shall follow the following rules and regulations for the
Parking Areas, as the same may be amended or supplemented from time to time in
accordance with the terms of Exhibit “C”:

(a)     Cars must be parked entirely within the stall lines painted on the
ground or on the floor;

(b)     All directional signs and arrows must be observed;

(c)     The speed limit shall be five (5) miles per hour;

(d)     Parking is prohibited in areas not striped for parking, aisles, areas
where “no parking” signs are posted, in cross-hatched areas and in such other
areas as may be designated by Landlord or Landlord’s agent(s), including, but
not limited to, areas designated as “Visitor Parking” or reserved spaces not
rented under this Parking Agreement;

(e)     Every vehicle owner is required to park and lock his own car;

(f)     Spaces which are designated for small, intermediate or full-sized cars
shall be so used; no intermediate or full-size cars shall be parked in parking
spaces limited to compact cars; and

(g)     No vehicle may be stored in the Parking Areas (any vehicle remaining in
the Parking Areas without interruption for five [5] Business Days is deemed to
have been stored in the Parking Areas).

6.     Default. If an Event of Default by Tenant has occurred and is continuing
and, as a result, Landlord has exercised its remedy to terminate the Lease, then
Landlord shall be entitled to terminate Tenant’s right to utilize the Spaces as
well.

7.     Limitation of Access. Landlord shall be entitled to utilize whatever
access device Landlord deems necessary (including, but not limited to, the
issuance of parking stickers or access cards), to assure that only authorized
persons will use the Parking Areas.

8.     Parking. The Parking Areas are provided for the non-exclusive and common
use of Landlord, all tenants of the Building, and their respective employees,
agents, subtenants, licensees, visitors, guests and invitees. Utilization of the
unreserved portions of the Parking Areas is therefore subject to availability
(and Landlord shall have no obligation to provide a specific number of surface
parking spaces to Tenant). In the event any person shall wrongfully park in any
of the Parking Areas or in the event any personnel shall violate the rules and
regulations set forth in Section 5 of this Parking Agreement, Landlord shall be
entitled and is hereby authorized to place a wheel lock or other device
restricting mobility upon such vehicle or have any such vehicle towed away, at
the sole risk and expense of the vehicle owner.

 

Exhibit "E", Parking Agreement – Page 2

 

EXHIBIT “F”

CONFIDENTIALITY AGREEMENT

THIS CONFIDENTIALITY AGREEMENT (this "Agreement"), dated as of ____________, is
entered into by Credit Solutions of America, a __________________________
("Tenant"), and ___________________________________ ("Auditor"), for the benefit
of ______________________________ ("Landlord").

W I T N E S S E T H   T H A T:

WHEREAS, in connection with that certain Lease (the "Lease") dated
_________________, between Landlord and Tenant, Tenant has the right to hire an
independent accounting firm to audit Landlord's books and records pertaining to
Basic Operating Costs (as defined in the Lease); and

WHEREAS, it is expected that in connection with such audit, Tenant and Auditor
will receive or have access to Confidential Information (defined below); and

WHEREAS, as a condition of Tenant's audit right, Landlord requires that Tenant
and Auditor keep confidential the Confidential Information.

NOW, THEREFORE, in consideration of and as a condition of Tenant's audit right
and in consideration of payment by Tenant for Auditor's services for performing
the audit, and for other good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, Auditor and Tenant
agree as follows, for the benefit of Landlord:

1.     Auditor and Tenant acknowledge that the information which Auditor and
Tenant may receive in connection with such audit is non-public, confidential
and/or proprietary information relating to Landlord, its business operations and
the Complex, and that Landlord would be irreparably damaged if such information
were disclosed to or utilized on behalf of any other person (including Auditor
and Tenant), firm, corporation or any other tenant of the Complex for any reason
other than Tenant's audit of Landlord. Auditor and Tenant agree that any
information given to Auditor or Tenant by Landlord during the course of such
audit is, and shall remain, property owned by Landlord, and neither Auditor nor
Tenant shall have any right in or to such information, other than to use the
information for the purposes set forth in the Lease.

2.     Auditor and Tenant agree to keep confidential, and agree to cause their
employees, associates, agents and advisors to keep confidential, any information
belonging to Landlord and any information not generally known to the public
about the business and affairs of Landlord, including, without limitation,
(a) all books, manuals, records, memoranda, projections, business plans, tenant
lists, cost information, contractual relationships, and (b) other information,
whether computerized, written or oral, relating specifically or generally to
Basic Operating Costs, the Complex and the business operations of Landlord (the
"Confidential Information").

3.     Auditor and Tenant each hereby represent and warrant that its internal
policies, procedures and practices are adequate to safeguard against any breach
of this Agreement by it or its employees, associates, agents and advisors, and
Auditor and Tenant each agree to maintain such internal policies, procedures and
practices as are necessary to adequately safeguard against a breach of this
Agreement.

4.     The phrase "to keep confidential," as used herein, means that the
information or document, including the content, substance or effect of such
information or document, (a) shall not be disclosed or distributed by Auditor or
Tenant to any other person, firm, organization or entity, including to any
associate, agent, advisor or affiliate of Auditor or Tenant not directly
involved in the audit, or to any other tenant of the Complex, (b) shall not be
utilized by either Auditor or Tenant for any purpose other than as described in
the Lease.

Exhibit "F", Form of Confidentiality Agreement – Page 1

 

 

5.     Notwithstanding anything to the contrary set forth herein, in the event
that Auditor or Tenant is required to do so in legal, arbitration, governmental
or regulatory proceedings, Auditor or Tenant may disclose only that portion of
the Confidential Information which its counsel advises in writing that it is
legally compelled to disclose and will exercise its best efforts to obtain
assurances that confidential treatment will be accorded such Confidential
Information even after such disclosure.

6.     Auditor and Tenant acknowledge that the subject matter of this Agreement
is unique and that no adequate remedy at law would be available for breach of
the obligations specified herein. Accordingly, in the event of a breach or
threatened breach by Auditor or Tenant of the provisions of this Agreement,
Landlord shall, in addition to any other rights and remedies available to it, at
law or in equity, be entitled to injunctive relief by a court or agency of
competent jurisdiction enjoining and restraining the violating party from
committing or continuing any violation of this Agreement.

7.     Any waiver by Landlord of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or of any other provision hereof.

8.     In case any one or more of the provisions or parts of a provision
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent possible, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.

9.     This Agreement shall be binding upon Tenant, Auditor and their successors
and assigns for the benefit of Landlord, and shall be fully enforceable by
Landlord against Tenant, Auditor and their successors and assigns.

10.     This Agreement may be amended or modified in whole or in part, only by
an instrument in writing signed by Landlord, Tenant and Auditor.

11.     This Agreement shall be construed in accordance with and governed for
all purposes by the Laws of the State of ________________, without regard to
conflicts of law principles. Venue for any action arising herefrom shall be in
_____________ County, ___________, and the parties hereto submit themselves to
the jurisdiction of the state and federal courts of ____________ County,
__________.

IN WITNESS WHEREOF, Tenant and Auditor have duly executed this Agreement as of
the date first above written.

 

TENANT:

__________________________

By: ____________________________________
Name: _________________________________
Title: ___________________________________



    AUDITOR: _______________________________________ ,a
_______________________________________
By: ____________________________________
Name: _________________________________
Title: ___________________________________



 

 

Exhibit "F", Form of Confidentiality Agreement – Page 2

 

EXHIBIT "G"

RENEWAL OPTION

So long as no Event of Default exists and Tenant is occupying the entire
Premises at the time of such election, Tenant may renew this Lease for two
additional periods of five years each on the same terms provided in this Lease
(except as set forth below), by delivering written notice of the exercise
thereof to Landlord not earlier than eighteen (18) months and not later than
twelve (12) months before the expiration of the Lease Term. On or before the
commencement date of the extended Lease Term in question, Landlord and Tenant
shall execute an amendment to this Lease extending the Lease Term on the same
terms provided in this Lease, except as follows:

 

(1)     The Base Rental payable for each month during each such extended Lease
Term shall be the prevailing rental rate (the "Market Rate"), at the
commencement of such extended Lease Term, for space of equivalent quality, size,
utility and location, with the length of the extended Lease Term and the credit
standing of Tenant to be taken into account. The Market Rate shall include all
standard lease components then being offered to renewing tenants in such
submarket, including, but not limited to, rental rate, expenses, concessions,
escalations, tenant improvements, and rent abatement. Within ten (10) days after
receipt of written notice of Tenant’s exercise of its renewal option, Landlord
shall give to Tenant a written determination of its good faith estimate of the
Market Rate for renewals. Tenant shall have fifteen (15) Business Days in which
to give written notice to Landlord that Tenant (a) disagrees with Landlord's
proposed Market Rate, (b) accepts Landlord's proposed Market Rate, or (c) elects
to withdraw its exercise of the Renewal Option and the Renewal Option will be
void and the Lease shall expire at the end of the original Lease term. If Tenant
disagrees with Landlord’s proposed Market Rate then Landlord and Tenant shall
endeavor in good faith to agree upon the Market Rate within the next fifteen
(15) Business Days. If Landlord and Tenant are unable to agree upon the Market
Rate within such 15-Business Day period, then Tenant, by written notice to
Landlord prior to the expiration of such 15-Business Day period, may, as its
sole and exclusive remedy, terminate this Lease as of end of the initial Lease
Term or elect to have the Market Rate determined in accordance with paragraph
(2) below. If Tenant fails to notify Landlord in writing of its election to have
Market Rate determined in accordance with paragraph (2) below or terminate this
Lease prior to the expiration of such 15-Business Day period, Tenant shall be
deemed to have elected to terminate this Lease as of the end of the Term or the
first five year renewal term, whichever is applicable.

 

(2)     If Tenant disputes Landlord's determination of the Market Rate for an
extension of the Lease Term, Tenant will deliver notice of such dispute,
together with Tenant's proposed Market Rate, to Landlord within five days of
Tenant's receipt of Landlord's determination. The parties will then attempt in
good faith to agree upon the Market Rate. If the parties fail to agree within
fifteen (15) Business Days, then either party shall be entitled to give notice
to the other electing to have the Market Rate selected by an appraiser as
provided in this section. Upon delivery and receipt of such notice, the parties
will within seven days thereafter mutually appoint a neutral appraiser who will
select (in the manner set forth below) the Market Rate (the “Deciding
Appraiser”). The Deciding Appraiser must have at least five years of full-time
commercial appraisal experience with projects comparable to the Complex and be a
member of the American Institute of Real Estate Appraisers or a similar
appraisal association and not be employed by Landlord or Tenant on this or other
projects for a period of one year before or after this Market Rate
determination, or 10 years commercial real estate experience as a broker and
have the designations of CCIM (Certified Commercial Investment Member) or SIOR
(Society of Industrial & Office Realtors) and not be employed by Landlord or
Tenant on this or other projects for a period of one year before or after this
Market Rate determination. The Deciding Appraiser may not have any material
financial or business interest in common with either of the parties. If Landlord
and Tenant are not able to agree upon a Deciding Appraiser within such seven
days, each party will within five days thereafter separately select a neutral
appraiser meeting the criteria set forth above, which two neutral appraisers
will, within seven days of their selection, mutually appoint a third neutral
appraiser meeting the criteria set forth above (and who also does not have any
material financial or business interest in common with either of the two
selecting appraisers) to be the Deciding Appraiser. Within seven days of the
appointment (by either method) of the Deciding Appraiser, Landlord and Tenant
will submit to the Deciding Appraiser their respective determinations of

Exhibit "G", Renewal Option – Page 1

 

 

Fair Market Basic Rent and any related information. Within 21 days of such
appointment of the Deciding Appraiser and receipt by the Deciding Appraiser of
all data that he or she reasonably requests, the Deciding Appraiser will review
each party’s submittal (and such other information as the Deciding Appraiser
deems necessary) and will select, in total and without modification, the
submittal presented by either Landlord or Tenant as the Market Rate; provided,
however, that in no event will Market Rate for an extension of the Lease Term be
less than the Base Rental (exclusive of temporary abatements) payable by Tenant
immediately prior to commencement of the applicable extension period. Any
determination of Market Rate made by the Deciding Appraiser in violation of the
provisions of this section shall be beyond the scope of authority of the
Deciding Appraiser and shall be null and void. Otherwise, the determination of
the Deciding Appraiser will be final and subject to challenge only for manifest
disregard of the submitted materials. If the determination of Market Rate is
made by a Deciding Appraiser, Landlord and Tenant will each pay, directly to the
Deciding Appraiser, one-half (½) of all fees, costs and expenses of the Deciding
Appraiser. Landlord and Tenant will each separately pay all costs, fees and
expenses of their respective additional appraiser (if any) used to determine the
Deciding Appraiser.

 

[3]     Tenant shall have no further renewal options unless expressly granted by
Landlord in writing.

Tenant's rights under this Exhibit "G" shall terminate if (i) the Lease or
Tenant's right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in the Lease or sublets more than ten percent (10%) of the
Rentable Area of the Premises, or (iii) Tenant fails to timely exercise its
option under this Exhibit "G", time being of the essence with respect to
Tenant's exercise thereof.

 

Exhibit "G", Renewal Option – Page 2

 

EXHIBIT "H"

RIGHT OF FIRST REFUSAL

 

Tenant shall have a right of first refusal to lease any of the Rentable Area on
the 5th floor of the Building that is not otherwise leased to Tenant or another
third party tenant, or has been identified as “Option Space” in any Tenant
Expansion Notice (a "ROFR Area") that becomes available for lease after the
Commencement Date subject to and condition upon the strict compliance with the
following terms, qualifications and conditions:

A.     The following capitalized terms, when used in this Exhibit “H” shall have
the meaning given such terms below:

“Available Option Space” means the Rentable Area on the 5th floor of the
Building that is subject to the Expansion Option at a particular point in time,
as more particularly described in Exhibit “I” attached hereto.

“Expansion Option” means the right and option to expand the Premises as defined
in Exhibit “I” attached hereto.

“Option Period” means the term of the Expansion Option granted in Exhibit “I”
attached hereto.

“Targeted Space” means the Rentable Area in the Building that is the subject of
an offer to lease identified in an Offer Notice and includes a portion of the
ROFR Area.

B.     If Landlord receives any bona fide written offer to lease Targeted Space
that Landlord desires to accept or otherwise reaches agreement on the terms of a
lease for the Targeted Space, Landlord shall notify Tenant in writing of such
offer and the terms thereof (each an "Offer Notice") and set forth the
applicable terms of the offer in the Offer Notice.

C.     If Landlord gives Tenant an Offer Notice, Tenant shall notify Landlord in
writing whether Tenant elects to lease the ROFR Space on the Applicable Terms
(as defined below) within seven (7) Business Days after Landlord delivers to
Tenant the applicable Offer Notice; provided, however,

(a)     if Tenant receives an Offer Notice during the Option Period relating to
Targeted Space that only includes Available Option Space on the 5th floor of the
Building, Tenant shall have the right to either (i) elect to lease the Targeted
Space on the terms in the Offer Notice or (ii) lease all of the Targeted Space
on the same terms that would apply if all of the Targeted Space was Available
Option Space. If Tenant elects to lease the Targeted Space on the terms in the
Offer Notice, the provisions of this Exhibit “H” will govern the lease and if
Tenant elects to lease the Targeted Space as Available Option Space, Exhibit “I”
shall govern the terms of the lease; and

(b)     if Tenant receives an Offer Notice during the Option Period relating to
Targeted Space that includes Available Option Space on the 5th floor of the
Building and other space in the Building, Tenant shall only have the right to
elect to lease the Targeted Space on the terms in the Offer Notice, Exhibit “I”
will govern the terms of the lease covering the Available Option Space and this
Exhibit “H” will govern the lease of the remaining space that is not Available
Option Space. Notwithstanding the foregoing, if Tenant declines to lease the
Targeted Space because it is unwilling to lease all of the Available Option
Space in the Offer Notice, Landlord agrees to offer to Tenant the nearest full
floor, if any, that is available for lease in the Building on the date Tenant
declines to lease such Targeted Space (an “Alternative Floor”), on the same
terms that were contained in the Offer Notice that Tenant declined. If Landlord
offers to lease to Tenant an Alternative Floor and Tenant declines to lease such
Alternative Floor or if there is no Alternative Floor available on the date
Tenant declines to lease the Targeted Space, Landlord shall not be obligated to
make any additional offers of space to Tenant under this Right of First Refusal.

(c)     If Tenant elects to lease any space on the 5th floor of the Building
pursuant to clauses (a) or (b) above on the terms that are applicable to
Available Option Space on Exhibit “I” hereto, the Rent payable by Tenant for
such space for the remaining Lease Term shall be governed by Exhibit “I” and the
Rent payable by Tenant for such space for the term of the lease that extends
beyond the remaining Lease Term shall be the Rent that would be payable by
Tenant if Tenant had leased the space that is set forth in the Offer Notice.

Exhibit "H", Right of First Refusal – Page 1

 

 

(d)     If Landlord delivers to Tenant an Offer Notice after the second
anniversary date of the Commencement Date, the Early Termination Right set forth
in Exhibit “K” hereto shall automatically terminate unless (i) such Offer Notice
contains an early termination right that is substantially the same as the Early
Termination Right on Exhibit “K” hereto, and (ii) Tenant leases any space on the
5th floor of the Building pursuant to such Offer Notice.  Nothing in this
subparagraph (e) is intended negate the provisions in Exhibit "I" regarding the
Early Termination Right.

(e)     If Tenant timely elects to lease the Targeted Space pursuant to an Offer
Notice, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date such Targeted Space is to be included in the Premises,
on the terms provided herein. If Landlord and Tenant cannot agree on the terms
of the amendment within fifteen (15) Business Days after Landlord delivers to
Tenant the first draft of the amendment, Tenant, at any time after such fifteen
(15) Business Day period and prior to the execution of the amendment, shall have
a right to withdraw its election to lease the Targeted Space. If Tenant fails to
timely exercise its right hereunder, then such right shall lapse as to the
Targeted Space covered by the applicable Offer Notice, time being of the essence
with respect to the exercise thereof, and Landlord may lease the Targeted Space
to the third party submitting the applicable offer on the terms set forth in the
applicable Offer Notice. If Landlord fails to lease such Targeted Space to such
third party on terms that are substantially identical to the terms contained in
the Offer Notice within one hundred eighty (180) days after Tenant's receipt of
the applicable Offer Notice, Landlord may not lease the such space to such third
party or another third party without first complying with the requirements of
this Exhibit "H”; provided, however, if Landlord is still in negotiations with
the third party upon the expiration of such 180-day period, such 180-day period
shall be extended until the earlier of (i) Landlord either terminates such lease
negotiations or executes a lease with such third party, or (ii) 30 days after
the expiration of the initial 180-day period.

C.     If the Targeted Space identified in the Offer Notice includes any space
in the Building in addition to space on an ROFR Floor, Tenant must elect to
lease the entire Targeted Space and not just the space on the ROFR Floor. If the
space identified in the Offer Notice is less than all of the space in the ROFR
Area, Tenant must elect to lease only the space identified in the Offer Notice.

D.     The Right of First Refusal in this Exhibit “H” applies to each offer
Landlord makes to or receives from a prospective new third party tenant relating
to the ROFR Area which Landlord desires to accept or to any proposal made by
Landlord to a prospective new third party tenant which such tenant desires to
accept.

E.     If Tenant declines to lease Targeted Space following receipt of an Offer
Notice and Landlord subsequently discounts the rent (including, but not limited
to, by offering free rental periods or other quantifiable amenities) to the
prospective new tenant whose offer was the subject of the Offer Notice by more
than 10% from the rent identified in the Offer Notice, then Landlord may not
lease the Targeted Space to such new tenant without first complying with the
requirements of this Exhibit “H”.

 

Exhibit "H", Right of First Refusal – Page 2

 

EXHIBIT “I”

EXPANSION OPTION

1.     If no uncured Event of Default exists, commencing on the Commencement
Date and ending on the fourth anniversary date of the Commencement Date (the
“Option Period”), Tenant shall have the option (the “Expansion Option”) to
expand the Premises to (i) include any Available Option Space on the 5th floor
of the Building that contains at least 8,000 square feet of Rentable Area so
long as the remaining Rentable Area on the 5th floor of the Building is
Leasable. Tenant must exercise each Expansion Option by giving Landlord written
notice thereof (“Tenant’s Expansion Notice”) no later than the last Business Day
of the Option Period (the "Exercise Deadline Date"). Any Available Option Space
that is identified by Tenant in a Tenant’s Expansion Notice given to Landlord
prior to the Exercise Deadline Date that otherwise complies with the
requirements of this Exhibit “I” is referred to as an “Option Space”. The
Expansion Option shall terminate and be of no further force or effect on the
last day of the Option Period. The term “Leasable” means Rentable Area on the
5th floor of the Building that is of a size, location and configuration that
Landlord determines in the exercise of its commercially reasonable judgment can
be marketed for lease to commercial tenants. The term “Available Option Space”
means all of the Rentable Area on a floor other than Rentable Area on such floor
that Tenant declined to lease after receiving an Offer Notice (as defined in
Exhibit “H” hereto).

2.     Tenant shall not have the right to exercise the Expansion Option as to
any Rentable Area on the 5th floor of the Building that Tenant has declined to
lease after receiving an Offer Notice under the Right of First Refusal set forth
on Exhibit “H” hereto and such Rentable Area cannot thereafter become Option
Space pursuant to this Exhibit “I” unless Landlord has not leased such Rentable
Area at the time Landlord receives Tenant’s Expansion Notice.

3.     If Tenant timely elects to lease an Option Space, the Lease shall be
amended to include the Option Space in the Premises upon the same terms and
conditions as the Lease, except as set forth otherwise in this Exhibit, and
Landlord shall tender possession of the Option Space to Tenant promptly after
Tenant's delivery of Tenant's Expansion Notice.

4.     If Tenant exercises the Expansion Option, Base Rental shall be the same
as the monthly Base Rental then in effect for the existing Premises calculated
based on the number of square feet of Rentable Area contained in the Option
Space and adjusted periodically at the same time and in the same amount per
square foot of Rentable Area as the initial Premises. The payment of Base Rental
for the Option Space shall commence ninety (90) days after Landlord tenders
possession of the Option Space to Tenant or, if Landlord performs the tenant
improvements in the Option Space, upon Substantial Completion of such tenant
improvements. Tenant shall not be entitled to any “free rent” with respect to
the Option Space and the Tenant Allowance for the Option Space shall be an
amount equal to $25.00 per square foot of Rentable Area in the Option Space
multiplied by a fraction having as its numerator the number of calendar months
remaining in the initial Lease Term and as its denominator 130.

5.     If Tenant exercises the Expansion Option as to any Option Space after the
second anniversary date of the Commencement Date, the Early Termination Right
set forth in Exhibit “K” hereto shall automatically terminate and be of no
further force or effect.

6.     Tenant shall be entitled to 3.5 additional unreserved Parking Spaces for
every 1000 rentable square feet in the Option Space. Tenant’s parking rental and
parking rights for such additional parking spaces shall be as set forth in
Exhibit “E”.

7.     Landlord shall not be liable for the failure to give possession of the
Option Space by reason of the holding over or retention of possession thereof by
any tenant, tenants, or occupants, but in such event Landlord shall use due
diligence to deliver the Option Space to Tenant as soon as possible and the
Exercise Deadline Date shall be extended by the number of days in the period
commencing on the Exercise Deadline Date and ending on the date such holding
over or retention of possession ceases.

8.     [Intentionally deleted]

 

 

Exhibit "I-1", Broker’s Agreement – Page 1

 

 

9.     Any assignment or subletting by Tenant of this Lease (other than to a
Permitted Transferee or a transferee of a Transfer consented to by Landlord
without the condition that such Transfer would cause Tenant's Expansion Option
to terminate), or any termination of this Lease or termination of Tenant's right
to possess the Premises, shall terminate the Expansion Option.

 

10.     Landlord and Tenant acknowledge that Corporate Realty Consultants,
Tenant’s broker, shall be entitled to receive a lease commission from Landlord
in the amount of 5.0% of the annual base rent as defined in the Commission
Agreement with respect to the Expansion Option. The Commission Agreement is
attached as Exhibit “I-1”. Tenant acknowledges that Landlord will pay only one
commission associated with the exercise of the expansion rights in this Exhibit
“I”. If Tenant retains a different broker to represent it in connection with an
expansion, Tenant will be responsible for paying all amounts owed such new
broker and Landlord shall have no obligation or liability with respect to such
new broker.

 

 

Exhibit "I-1", Broker’s Agreement – Page 2

 

 



EXHIBIT "I-1"

 

 

 

December 23, 2011

 

 

Donald C. Catalano, SIOR, CCIM, MCR

President

Corporate Realty Consultants (Broker)

58 Vanderbilt Motor Parkway

Commack, NY 11725

 

RE:     Commission Agreement for DealerTrack Holdings, Inc.

At the Galleria North Tower I

 

Dear Don:

 

Thank you for your inquiry regarding your registration at Galleria North Tower
I. FSP Galleria North Limited Partnership, ("Landlord'') accepts your
registration as the Broker, subject to DealerTrack Holdings, Inc. (“Tenant”)
designating Corporate Realty Consultants (“Broker”) to act exclusively in its
behalf, as outlined in the REGISTRATION paragraph below. If a lease is executed,
a commission will be paid to you as the Broker per this agreement (“Agreement”)
as follows:

 

DEFINED TERMS Agreement This agreement Premises: Galleria North Tower I, Dallas,
Texas Broker: iOptimizeRealty, Inc. d/b/a Corporate Realty Consultants ® Leasing
Agent Cassidy Turley Lease: The lease agreement between the Landlord and the
Tenant Tenant DealerTrack Holdings,Inc. and/or and of there affiliates or
subsidiaries Landlord: FSP Galleria North Limited Partnership Primary Term:
Months 1 through 130 of the Lease Primary Lease Commission: Five percent (5%) of
the Annual Base Rent
see Exhibit A - Sample Commission Calculation Expansion Commission: Five percent
(5%) of the Annual Base Rent

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 1 of 6 12/23/11

 



 



Exhibit "I-1", Broker’s Agreement – Page 3

 

 



DEFINED TERMS

Renewal Commission:

 

Four and one half percent(4.5%) of the Annual Base Rent Annual Base Rent: Annual
Base Rent, as defined in the Lease, shall be the minimum rental to be Paid by
Tenant inclusive of any operating expenses and taxes and any rental bumps as
defined in the lease, but shall exclude or deduct, without limitation, the
following items:         1. Annual Base Rent abated:         2. Additional rent
or escalations to be paid by Tenant for increases in operating expenses and
taxes above the operating expense and tax stop or base year;         3. Payments
made by Tenant for utilities/electricity above Base Rent (utilities/electricity
paid as a component of the Base Rent will not be excluded);         4. Rental
credited to Tenant by reason of lease  “pick-up” or take-overs;         5.
Parking rent to be paid by Tenant;         6. Amortization of or lump sum
payments for leasehold improvements above the allowance, as per the Lease;      
  7. Cancellation or penalty payments for Lease termination rights;         8.
Rentals payable as a result of a holdover, or upon continuation of a tenancy on
a day-to-day, week to week, or month to month basis, unless such additional term
is documented under a lease amendment, and Broker is the designated broker of
Prospect as defined under this agreement

 

1.TEXAS BROKER:

 

Broker represents that he is a duly licensed, Texas Real Estate Broker.

 

2. EXCLUSIVE REPRESENTATION

 

Broker hereby represents that Prospect has engaged Broker as its exclusive
leasing representative for the Tenant and Landlord hereby represents that Broker
has introduce the Tenant to the Landlord through the Landlord's Leasing Agent.

 

3.EXPIRATION OF AGREEMENT:

 

If a lease is not fully executed by March 30, 2012, then this Registration shall
expire and this Commission Agreement shall expire.

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 2 of 6 12/23/11

 



 



Exhibit "I-1", Broker’s Agreement – Page 4

 

 



4. COMMISSION

 

If a Lease is executed by Landlord and Tenant, then the Broker will receive a
cash commission equal to the Primary Lease Commission.

 

5. TIME OF PAYMENT

 

Fifty percent (50%) of the commission shall be paid to Broker within 30 days of
the unconditional delivery of the following:

 

I.Commission statement and Invoice;

 

II. Fully executed Lease

 

The balance of said commission shall be paid within 30 days of: (i) Lease
commencement and (ii) occupancy by Tenant of the leased Premises, unless Tenant
is in monetary breach of the Lease in excess of one month's rent, in which case
the balance of said commission shall not be paid until such breach is fully and
completely cured.

 

6. LEASE CANCELLATION CLAUSE

 

If the lease contains a cancellation option in which the Tenant has to pay a
lease cancellation fee, as defined In the lease for the right to cancel the
lease, then the Broker shall be paid Its full commission, according to paragraph
4, on the entire lease term as if there was no cancellation option.

 

7. LANDLORD DEFAULT

 

If LANDLORD defaults on this agreement, LANDLORD agrees to reimburse BROKER for
any reasonable attorney's fees BROKER has expended in the collection of its
commission.

 

8. SUCCESSORS. HEIRS, ASSIGNS

 

If Landlord sells or otherwise conveys the Building and assigns the Lease,
Landlord agrees to provide a copy of this Agreement to the purchaser or assignee
thereof. Notwithstanding the above, with respect to the Commission for the
primary term of the Lease the Landlord shall remain liable hereunder. Only if
the Landlord inserts language Into the Lease identifying the Broker as the
broker exclusively representing the Tenant for the initial Lease and any
Expansions during the Primary Term of the Lease and that such language specifies
that the Broker shall be paid in accordance with this Agreement then this
Landlord shall be released upon any such conveyance from all liability for all
future payments of commissions, which thereafter become due under this
Agreement, though the future owner of Premises shall remain liable, in
accordance with this Agreement and the Lease.

 

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 3 of 6 12/23/11

 



 



Exhibit "I-1", Broker’s Agreement – Page 5

 

 



9. BROKER'S RIGHT TO OBTAIN A LIEN

 

If Texas Law permits, then Broker has the right to claim a lien in accordance
with Texas Property Code - Section 62.021.

 

10.CONFIDENTIALITY

 

Except as required by law or legal process, Broker shall keep strictly
confidential the lease terms, whether oral or written form, furnished by
Landlord or Landlord's Leasing Agent, or otherwise acquired by Broker. Broker
shall not publish or cause to be published any marketing materials or other
communications which connect Broker or its logo to Landlord, Landlord's Leasing
Agent or Galleria North Tower I unless such materials or communication have been
approved in writing by Landlord, in Landlord's sole discretion, in advance of
publication. The obligations of Broker under this clause shall survive the
expiration of this Agreement

 

11.PAYMENT OF COMMISSIONS ON RENEWALS OR EXPANSIONS

 

Additional commissions shall be payable to Broker in connection with a renewal
of the lease term and/or leasing of additional space (expansion), ("Lease
Event”) in accordance with the terms hereof, even if the terms of this LEASE
EVENT do not exactly conform to any option In the lease, in such occurrence, the
commission shall be calculated on actual terms of the LEASE EVENT. If an
additional commission is earned as herein provided the commission structure
shall be as follows:

 

a) Renewals: A Renewal Commission based on the Annual Bate Rent payable to
Landlord during the renewal term, if Tenant exercises a renewal option; payable
consistent with the terms of the TIME OF PAYMENT provision of the Agreement If
not during an option period Landlord will provide a Fair Market Value ("FMV")
for the commissionable event.

 

b) Expansions: A Expansion Commission based on the Annual Base Rent payable to
Owner during the primary term or option term with respect of the additional
space leased; payable consistent with the terms of the TIME OF PAYMENT provision
of the Agreement.

 

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 4 of 6 12/23/11

 



 



Exhibit "I-1", Broker’s Agreement – Page 6

 

 



12.CONDITIONS PRECEDENT TO PAYMENT OF ADDITIONAL COMMISSIONS FOR RENEWALS

 

If the term of the lease is renewed or extended in accordance with the terms of
the Lease, landlord agrees to pay Broker a commission in accordance with Section
1 above; however, such commission shall be due and payable only if (i) Broker,
acting as Tenants exclusive agent, participates in the effort to accomplish the
renewal, extension, new lease (ii) Tenant has not appointed another broker as
its representative.

 

13.LIMITATION ON TOTAL COMMISSION

 

Notwithstanding anything herein or in the Agreement to the contrary, no
commission shall be due as to the portion of any lease term that exceeds twenty
(20) years from the commencement of the primary term.

 

14.JURY TRIAL

 

In the event of any dispute between LANDLORD and BROKER, the parties agree to
resolve that dispute in arbitration pursuit to the rule of the American
Arbitration Association.

 

ACKNOWLEDGED & ACCEPTED:

 

LANDLORD:

FSP GALLERIA NORTH LIMITED PARTNERSHIP, a Texas limited partnership

 

By:      FSP Property Management LLC. its asset manager

 

Signature: /s/ John F. Donahue Name: John F. Donahue     Date: 12/23/11 Title:
Vice President

 

BROKER:

Corporate Realty Consultants

 

By:       Corporate Realty Consultants ®

 

Signature: /s/ Donald C. Catalano Name: Donald C. Catalano     Date: 12/27/11
Title: President Federal ID: 11-3065809          Broker ID: 562719

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 5 of 6 12/23/11

 



 



Exhibit "I-1", Broker’s Agreement – Page 7

 

 



Exhibit A – A Sample Commission Calculation

 

Lease Terms: Square Footage:  47,939 Starting Rent:  $19.50 Rent Bump  $1.20

 

    Rent
PSF Months
in Period Rent for
Period             Period 1 $0.00 7 $0             Period 2 $19.50 28 $2,181,225
            Period 3 $20.70 28 $2,315,454             Period 4 $21.90 28
$2,449,683             Period 5 $0.00 3 $0             Period 6 $23.10 24
$2,214,782             Period 7 $24.30 12 $1,164,918   Totals:   130 $10,326,061
  Corporate Realty Consultant’s
Commission @ 5%: $516,303

 

 

Commission Agreement: Galleria North Tower 1 Broker Initials  DCC , Landlord
Initials:  JD  Page 6 of 6 12/23/11

 

Exhibit "I-1", Broker’s Agreement – Page 8

 

 

EXHIBIT “J”

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM is made and entered into as of [_______________, 20___] by and
between [______________] (Landlord) and [____________________] (Tenant).

RECITALS:

1. Landlord and Tenant are party to a certain Office Lease Agreement dated as of
[________, ____] (Lease), relating to certain premises (Premises) located in the
building commonly known as [__________________,] located at
[______________________________] (Building).

2. Landlord and Tenant desire to confirm the Commencement Date (as such term is
defined in the Lease) and the date the [initial] Term of the Lease expires [and
the notice date(s) and expiration date(s) of any renewal Term(s) provided to
Tenant under the Lease].

ACKNOWLEDGMENTS:

Pursuant to Section 3(b) of the Lease and in consideration of the facts set
forth in the Recitals, Landlord and Tenant acknowledge and agree as follows:

1.All capitalized terms not otherwise defined in this Memorandum have the
meanings ascribed to them in the Lease.

2.The Commencement Date under the Lease is [___________].

3.Tenant confirms Landlord has delivered possession of the Premises to Tenant
and Tenant has accepted the Premises.

4.The [initial] Term of the Lease expires on [_____________], unless the Lease
is sooner terminated in accordance with the terms and conditions of the Lease.

5.Tenant must exercise its right to the renewal Term, if at all, by notifying
Landlord no later than ___________________, subject to the conditions and
limitations set forth in the Lease.]

6.The ____ renewal Term expires on _________________.]

 

Landlord and Tenant each caused this Memorandum to be executed by its duly
authorized representative as of the day and date written above. This Memorandum
may be executed in counterparts, each of which is an original and all of which
constitute one instrument.

 

LANDLORD:

 

[_________________________________]

By: ______________________________

Name: ___________________________

Its: ______________________________

 

TENANT:

 

[_________________________________]

By: _____________________________

Name: ___________________________

Its: _____________________

 

 

 

 

EXHIBIT "J", COMMENCEMENT DATE MEMORANDUM – Page 1

 

 

EXHIBIT “K”

 

EARLY TERMINATION RIGHT

 

Tenant may terminate this Lease as of the last day of the 91st Lease Month of
the Term (the “Early Termination Date”) subject to and in accordance with the
provisions of this Exhibit “K”. To exercise such early termination right, Tenant
must (a) deliver written notice to Landlord that Tenant desires to terminate
this Lease as of the Early Termination Date no later than the last day of the
79th Lease Month and (b) pay Landlord a termination fee equal to $861,308
concurrently with delivery of such notice. Tenant is not entitled to early
termination if any Event of Default exists either when Tenant delivers the
exercise notice to Landlord or upon the Early Termination Date or if Tenant has
assigned or sublet any interest in this Lease or the Premises. Time is of the
essence with respect to the delivery of the written notice to Landlord of
Tenant’s desire to terminate and the payment of the termination fee. If Tenant
has delivered notice and paid the termination fee but thereafter the termination
becomes ineffective, Landlord shall have the right to either (i) reaffirm the
termination and keep the termination fee, or (ii) shall repay the termination to
Tenant with interest calculated and compounded daily at the highest Prime Rate
listed in the Wall Street Journal, Eastern Edition, from the date of Tenant’s
payment of the termination fee to the date of Landlord’s repayment. Such
repayment is due not later than what would have been the effective date of
termination under Tenant’s notice.

 

If Tenant leases any space on the 5th floor pursuant to the Expansion Option,
the amount of the termination fee shall be increased by an amount equal to
$14.56 per square foot of Rentable Area contained in the Option Space.

 

 

 

Exhibit "K" Early Termination Right - Page 1

 

 

 

EXHIBIT L

 



GALLERIA NORTH
Janitorial Schedule of Services as of 1/24/2012

PRIVATE AND OPEN OFFICE AREAS (TENANT)   Frequency of Service         Daily
2X/Week Weekly Monthly Quarterly 2X Annually 1   Empty all trash containers.
Replace soiled basket liners as required.   X           2   Removal all trash to
disposal areas.   X           3   Dust all tops of desks, furniture, window
ledges, telephones, partitions, file cabinets and other horizontal surfaces.
(Documents, equipment and other miscellaneous items will not be moved.)   X    
      4   All glass top tables and desks in meeting and conference rooms will be
wiped   X           5   Straighten magazines and periodicals on reception
tables.   X           6   Spot clean interior glass in partitions.   X          
7   Wash both sides of glass doors.   X           8   Remove fingerprints from
around doors and light switches.   X           9   Power vacuum all carpeted
areas.   X           10   Inspection office areas for new, small spots on
carpets. Spot clean these areas. (Spray bottle & rag technique only). Any larger
spot/spill will require extraction.   X           11   Dust mop all hard surface
floors. Damp mop to remove spillage.   X           12   Secure all office doors
and turn off lights as indicated .   X           13   Report all irregularities
to management.   X           14   Dust all lower areas of chairs, file cabinets,
desks, etc.       X       15   Dust tops of picture frames and high ledges.    
  X       16   General high dust partitions and other vertical surfaces.       X
      17   Spray buff all resilient tile and hard surface floors.         X    
18   Power vacuum upholstered furniture.         X     19   Dust venetian
blinds.         X     20   Fire extinguishers will be damp wiped.         X    
21   Edge vacuum all exposed baseboards with crevice tool as needed.           X
  22   Strip and wax all resilient tile floors as needed. Buff to shine.        
    X 23   Clean all baseboards and door jambs.             X 24   Dust with
treated clothes, all wood wall surfaces.             X 25   Vacuum all ceiling
air vents.             X                     KITCHENS AND BREAK ROOMS  
Frequency of Service         Daily 2X/Week Weekly Monthly Quarterly 2X Annually
1   Empty trash containers. Replace soiled basket liners as required.   X      
    2   Remove trash to disposal area.   X           3   Clean tabletops with
disinfectant cleaner.   X           4   Wipe down chair seats and arms.   X    
      5   Wet mop tile floor and or vacuum carpet.   X           6   Spot clean
walls.   X           7   Wipe down fronts of vending machines, coffee makers,
ice machine and change dispensers.   X           8   Clean sink and countertop
with disinfectant cleaner.   X           9   Spot clean front of cabinet doors
and outside front of refrigerators and microwaves.   X           10   Dust any
window ledges.   X           11   Spray buff resilient tile floor.         X    
12   Dust venetian blinds.         X     13   Clean all baseboards and door
jambs.             X 14   Vacuum ceiling air vents.             X 15   Strip and
wax all resilient tile floors as needed . Buff to shine.             X          
          CORRIDORS   Frequency of Service         Daily 2X/Week Weekly Monthly
Quarterly 2X Annually 1   Remove trash to disposal areas.   X           2  
Power vacuum carpets or sweep and damp mop hard surface floors.   X           3
  Clean and disinfect drinking fountains.   X           4   Spot clean both
sides of entrance doors and glass.   X           5   Spot clean wall areas
around elevator call buttons.   X           6   Dust all ledge areas, high and
low.       X       7   Spot wash fingerprints from wall areas.       X       8  
High dust all wall areas.             X 9   Vacuum all ceiling air vents.      
      X

 



 

Exhibit "L" JANITORIAL SERVICES - Page 1

 

EXHIBIT M – TIMELINE FOR COMPLETION OF LANDLORD’S WORK

 

 

Feb 13th – Start Date

Feb 20th – Tenant has to have LL comments to space plans, or subject to Tenant
delays

Feb 21 & 22 – Staffelbach makes changes to plans

Feb 23rd – LL delivers plans back to DealerTrack

Feb 28th – DealerTrack has to have final comments back to LL, or Tenant Delays
begin;

Feb 29th – LL starts CD’s

March 21st at 5:00 – LL delivers CD’s to DealerTrack for review

March 28th by 5:00 – Tenant has to deliver comments back to LL on CD’s

April 2nd – LL completes changes to CD’s and delivers them back to Tenant for
review

April 5th at 5:00 pm – Tenant has to deliver final comments back to LL, or
Tenant Delays begin

April 11th – CD’s are completed.

April 13th – CD’s are sent out to bid

April 25th – Bids are back to Hines

April 30th – Construction begins

July 31th – Substantial Completion achieved

 



 

Exhibit "M" TIMELINE FOR COMPLETION OF LANDLORD’S WORK - Page 1

